 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDVolt Infromation Sciences,Inc.andNoel CrearyandDenisHenryandGregoryWaiteandEdgar TorresandJosh PryceandDiana Wel-comeandMercedes RodriguezandPrintingand Graphic Communications Union,Local 51,AFL-CIO. Cases 2-CA-18065, 2-CA-18273,2-CA-18295, 2-CA-18296, 2-CA-18305, 2-CA-18315, 2-CA-18349, and 2-RC-1911625 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IT IS FURTHER ORDERED that the Regional Di-rector shall, pursuant to the Board's Rules andRegulations,within 10 days from the date of thisOrder, open and count the ballots of RobertPorter,FrankGiordano,Luqman Magied, andSheila Copper and prepare and cause to be servedon the parties a revised tally of ballots on the basisof which he shall issue an appropriate certification.DECISIONOn 8 February 1983 Administrative Law JudgeHarold B. Lawrence issued the attached decision.'The General Counsel, the Respondent, and the Pe-titioner filed exceptions and supporting briefs, andthe Respondent and the Petitioner filed answeringbriefs.The Board has considered the decision and therecord in light of the exceptions and briefs2 andhas decided to affirm the judge's rulings,3 find-ings,4 and conclusions,5 as modified,6 and to adoptthe recommended Order.'On 8 and 24 March 1983, the judge issued Errata to his decision2The Petitioner's motion to strike the Respondent's answering briefs isdenied as lacking in merit3During the hearing, the judge refused to admit into evidence theNew York State Department of Labor Unemployment Insurance decisionconcerning Diana Welcome Although not controlling, the decision is ad-missibleWestern Publishing Co,263 NLRB 1110 fn 1 (1982) According-ly,we have considered the decision, but find that it does not require adifferent result4All parties have excepted to some of the judge's credibility findingsThe Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings5We agree with the judge's conclusion that the Respondent failed toestablish that the status of Sheila Copper was changed from that of a full-time employee to that of a temporary employee pursuant to an allegedcompany policyWe therefore find it unnecessary to adopt the judge'salternative rationale that Copper would still be an eligible voter even ifthe existence of such a policy had been established6We agree with the judge that the Respondent did not violate the Actby its treatment of employee John Mulram, but we clarify the rationaleThe definition of concerted activity set forth in fn 38 of the Judge's deci-sion is no longer correct SeeMeyers Industries,268 NLRB 493 (1984)Assuming, arguendo, that Mulram's 21 April 1981 protest constitutedconcerted activity, we find that Mulram exceeded the protections of theAct by shouting in the presence of other employees in a work area onworking time, disrupting operations, refusing to accompany a supervisorto a conference room, and refusing to leave the premises SeeNLRB VThor Power Tool Co,351 NLRB 584 (7th Cir 1965) Therefore, the Re-spondent acted lawfully in suspending and reprimanding Mulrain for hisunprotected conductConcerning Mulram's discharge, we agree with the judge that the twocauses were Mulram's insubordination and his hostile attitude toward hisemployerWe find it unnecessary to pass on the judge's finding that Mul-rain's complaints about supervisors and leads were not protected by Sec7 of the Act Assuming, arguendo, that such complaints were protected,the Respondent did not rely on them in discharging MulrainSTATEMENT OF THE CASEHAROLD B LAWRENCE, Administrative Law JudgeThese consolidated cases were heard before me in NewYork City on January 27, 28, and 29, February 1, 3, 4, 5,24, and 25, and April 5, 6, 12, 13, 16, 28, 29, and 30,1982.On July 29, 1981,' the Petitioner, Printing and Graph-icCommunications Union, Local 51, AFL-CIO (theUnion) filed a representation petition. An election wasconducted on September 3 upon a Stipulation for Certifi-cation upon Consent Election, approved by the RegionalDirector for Region 2 on August 10. Objections werethereafter filed by Volt Information Sciences, Inc , theRespondent, and by the Union.The Union challenged the ballots cast by employeesRobert Porter, Frank Giordano, and Luqman Magied onthe ground that they were supervisors The Respondentchallenged the ballot cast by Sheila Copper on theground that she was a temporary employee and thereforeineligible to vote and challenged the ballots cast byDenis Henry, Gregory Waite, Josh Pryce, Edgar Torres,and Diana Welcome, whose employments ended at vari-ous times between April 23 and the date of the election,on the ground that they were ineligible because they didnot have status as employees at the critical times. Henry,Waite, Pryce, Torres, andWelcome filed charges ofunfair labor practices at various times during the periodfrom May 12 to September 8, on which these complaintswere issued and thereafter consolidated by order datedSeptember 30, 1981. On November 9, 1981, a furtherorder was made consolidating the hearing on challengesinCase 2-RC-19116 with the hearing on the consolidat-ed complaint in the unfair labor practice casesThe consolidated complaint alleges numerous viola-tions of Section 8(a)(1) and (3) of the National Labor Re-lationsAct (the Act) which are set forth below in thesummary of the issues herein.2 The most serious allega-iAll dates are in 1981 except when specifically stated otherwise2At the hearing, the General Counsel withdrew allegations to theeffect that Cedric Brown unlawfully interrogated employees, that aboutJune 22, 1981, the Respondent unlawfully eliminated its night shift, thatthe Respondent unlawfully discharged an employee named Mercedes Ro-driguez, and that Cedric Brown was a supervisor within the meaning ofSec 2(11) of the Act274 NLRB No. 47 VOLT INFORMATION SCIENCEStions relate to the discharges at various times of sevenemployees,whose dates of hire and termination arefound by me to have been as follows.EmployeeDate BeganDate TerminatedNoel Creary9/11/804/23/81John MulrainMay 19785/12/81Josh Pryce1/5/817/6/81DenisHenry11/19/798/14/81Edgar Torres4/9/798/18/81Gregory Waite5/7/798/25/81DianaWelcome5/5/809/9/81The Respondent's answers deny all allegations ofwrongdoing and deny that any violation of the Act wascommitted by the Respondent. The Respondent contendsthatCopper's failure to file an unfair labor practicecharge required that the objection to her ballot be sus-tained.The issues thus presented may be summarized as fol-lows:1.Did the Respondent violate Section 8(a)(1) and (3)of the Act by reason of commission of any or all of thefollowing acts because employees supported the Unionand inorder to discourage them from engaging in pro-tected concerted activities:(a) In May 1981, imposing more onerous and less de-sirableworking conditions by imposing stricter supervi-sionand enforcing a previously unenforced attendancepolicy.(b)At various dates discharging Pryce, Henry, Torres,Waite, and Welcome and refusing to reinstate them be-cause of their union activity or adherence(c)Discharging Henry for the additional reason thaton August 14 he sought to leave work early in order tocomply with a subpoena to appear at a New York StateDepartment of Labor hearing pertaining to John Mul-rain.2Did the Respondent violate Section 8(a)(1) of theAct by reason of the following actions:(a)On May 6, 1981, curtailing use of the bulletinboards over its timeclock(b)On August 27, through Robert Epstein, unlawfullyinterrogating employees.(c)On June 10, through Luqman Magied, threateningemployees with reprisals because of their union activities.(d) Because John Mulrain and Noel Creary concerted-lycomplained to the Respondent regarding workingconditions and for the general purpose of discouragingemployees from engaging in protected concerted activi-ties,(i) In December 1980 transferring Noel Creary toa lessdesirable position of employment.(n)Discharging Creary on April 23 and thereaf-ter refusing to reinstate him.(iii)Reprimanding and suspending John Mulrainon April 21.(iv)Discharging Mulram on May 12 and thereaf-ter refusing to reinstate him.3Were the ballots cast by Robert Porter, Frank Gior-dano, and Luqman Magied invalid because these employ-309ees were supervisors within the meaning of Section 2(11)of the Act?4.Were the ballots cast by the following named per-sons invalid because at the time of the election they nolonger had status as employees of the Respondent DenisHenry, Gregory Waite, Josh Pryce, Edgar Torres, andDiana Welcome?5.Was the ballot cast by Sheila Copper invalid be-cause on September 3 she was a temporary employeeand ineligible to vote?The parties were afforded full opportunity to be heard,to call,examine, and cross-examine witnesses,and to in-troduce relevant evidence. Posthearing briefs have beenfiled by and on behalf of the General Counsel, the Peti-tioner, and the Respondent.On the entire record and based on my observation ofthe demeanor of the witnesses and the manner in whichthey gave their testimony, and after due consideration ofthe briefs submitted on behalf of the General Counsel,the Respondent, and the Union, I make the followingFINDINGS OF FACT1.JURISDICTIONThere is noissue asto jurisdiction. The Respondent isa corporation involved in a number of business enter-priseswhich involve the rendering of field service tononretail customers in the nature of technical writingand illustrating and the provision of data processing. Itsprincipal office is in Syosset, New York. Annually, in thecourse of its business operations, the Respondent pro-vides services valued in excess of $50,000 to various en-terpriseswithin the State of New York These includethe New York Telephone Company, which by itself an-nually purchases goods and services valued in excess of$50,000 from firms located in States other than the Stateof New York At the hearing it was stipulated, and Ifind, that the Respondent is now and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct and that the Petitioner is now and has been at alltimesmaterial herein a labor organization within themeaning of Section 2(5) of the ActIITHE RESPONDENT'S BUSINESSAs noted, the Respondent is in the field service busi-ness, providing to other business concerns on a contrac-tual basis services such as technical writing and illustrat-ing, photocomposition and computer work, and nursingaids for hospitals. It has contracts with telephone compa-nies throughout the United States. It furnishes in-housecontractual services such as preparing books, manuals,technical literature, and commercial literature. The Re-spondent has various divisions, which are not centrallyhoused but operate from various locations in the UnitedStates and Europe.One of the Respondent's operations involves the pro-duction of the classified telephone directories for theboroughs of New York City and several neighboringcounties, and goes under the appropriate name of theNew York Telephone Yellow Pages Project. Robert Ep- 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDstein is the project director. The project's function is toprocess the classified advertising which appears in the di-rectories from the time salesmen bring it in up to but notincluding the actual publication. The project employeesprepare the advertisement from copy furnished by theadvertiser to the selling agent and set up the pages fortheYellow Pages directories. The staff performs allphases of production up to delivery of the film negativesof the completed page to the publisher.The project offices and workrooms are located at 375Pearl Street, New York City (the Telephone Building)on the 30th floor The employees have the use of alounge on the fifth floor. The landlord and provider ofservices for the premises is New York Telephone, whichfurnishes the office space, furnishings, equipment, sup-plies, electrical heating, telephone, and lightVolt sup-plies the laborVolt bills New York Telephone on thebasis of the number of hours of work performed, at rateswhich New York Telephone and Epstein agree on forvarious categories of work. Consequently, personnelchanges are reported to New York Telephone if theyaffect the billing. The identity of supervisors is reportedto New York Telephone so that its personnel know whoto deal with. New York Telephone interfaces with Ep-steinorAssistant ProjectDirector Terry Muccio andwith the supervisors when necessary, but not directlywith the employees. Organizational changes are also re-ported to New York Telephone.Until June 15, 1981, the Respondent operated a nightshiftwhich continued the work of the day-shift person-nel.Each department had its own night-shift counterpart,directed by a lead, with all night-shift personnel subjectto the supervision of Night-Shift Supervisor PhilipLeonti. It was normal practice for departmental supervi-sors to leave oral or written instructions with Leonti fortransmittal by him to the nighttime leads and they wouldfrequently check in by telephone during the evening. Ep-steinchecked by telephone and from time to time visitedthe office at night.The Respondent's departmental divisions were camera,proofreading, input, staff, input-output, ad quality controland filing (a combined unit), and production.The determination of the validity of the charges madeagainst the Respondent depends, among other things, onthe findings made respecting the Respondent's knowl-edge of the employees' union membership, support, oractivities.3 I;. certain of these cases, there is no evidencewhatsoever that the Respondent had any knowledge orreason to believe that the particular employee was sup-porting the Union. The General Counsel did not invokethe "small shop" rule, apparently deeming the issue oftheRespondent's knowledge to have been adequatelycovered by the specific proof introduced by him How-ever, I do not so find. The question is thus squarely pre-sented as to whether the "small shop" rule is applicableso as to permit imputation to the Respondent of knowl-edge of the employees' union membership or activities.9An allegation of discriminatory discharge is dismissible where thereisno evidence of the employer's knowledge or suspicion of the employ-ee's union activitiesLa Habra Dodge,251 NLRB 1 (1980),Maple ShadeNursing Center,223 NLRB 1475 (1976)The organization of the New York Telephone YellowPages Project as it existed on September 3 is typical ofitsorganization throughout the period of time pertinentin this case, with the major exception that prior to June15 there was a night shift. The organization and staffingwas as follows.DepartmentSupervisorLeadAd Q.C (QualityControl)Richard O'ConnorBrenda RichardsonFileRichard O'ConnorRobert HughesP I & TableMaintenanceRichard O'ConnorDavid GitomerCameraAlanCharles SchwarkaSchmalenbergerRobert PorterI/O (Input-Output)Richard O'ConnorEmanuel NapoleonCode ProofreadingBarbaraBoyntonPage Q CBarbara BoyntonIrving MetzgerVideo TerminalOperatorsFrank SchileroPhilippeBarouletteData SpeedOperators (sortand match)Frank SchileroCheryl RyanMichael TitusProductionFrank GallarelloSheila HughesFrank GiordanoLuqman MagiedRocco SummaStaffPhilip LeontiThe employees were dividedtions asfollows:Camera7Negative Q.C.3Ad Q.C.7Proof Copies2File4Ad Manuscript1P.I.& TableMaintenance3I/O6Code Proofreading9Page Q.C8Video TerminalOperators12Data SpeedOperators/Sort and Match9Production30Staff5AdministrativeAssistant1107among the various sec-Under the"small plant" doctrine, knowledge of unionactivity can be inferred from circumstances such as thesmall numberof employees at the plant; the extent ofemployees' conversation about the union; knowledge byan employer of an employee's past union activity; thetiming of an unfair labor practice, especially after unionactivity has become apparent, the fact of simultaneousdischarges of union adherents; and the degree of abrupt- VOLT INFORMATION SCIENCES311ness of discharge and lack of warning.4 Other circum-stantial evidence which may be considered includes thesize of the plant, the acoustics in the work facility, theemployees' lack of circumspection in their discussionsabout the union, and the advancement by an employer ofa pretextual reason for discharging an employee.5The mere size of the plant or of its employee comple-ment may not be a sufficient guide to application of thedoctrine. Size alone is not the criterion A small employ-ee complement does not justify the inference that theemployer had knowledge of its employees' union activi-ties in the absence of supporting evidence that their ac-tivitieswere carried on in such a manner or at such timesthat, in the normal course of events, the employer musthave been aware of them 6 In addition,The Board looks not only to whether the protectedactivities take place in such a manner as to give theemployer the opportunity to observe it, but also towhether the employer made statements or engagedin conduct which make it likely to believe that hegained knowledge of the protected activities.7In short, plant size and size of employee complementare recognized in the same fashion as many other factorsas being logical bases for an inference 8 As such, theweight accorded it depends upon the circumstantial con-text,with the reported cases consequently showing dif-ferent outcomes after consideration of factors such asemployee concealment of union activity9 and the numberof employees. 10As will appear from the factual analyses which follow,I have not applied the "small plant" doctrine in the caseof any employee who has been discharged by the Re-spondent.The Respondent'sNew York TelephoneYellow Pages Project is not a small operation to beginwith. Not even the production department, by itself, canbe considered a small operation. The dates on which theemployees were discharged do not seem to be in anyway related and not all of them are close to the date of4Wiese Plow Welding Co,123 NLRB 616, 618 (1959),Syracuse By-DeeDiaper Service,251NLRB 963, 967 (1980) (two union adherents dis-charged on same day)5Pay 'N Save Foods, 257NLRB 1228 fn 1 (1981),Florida CitiesWaterCo, 247 NLRB 755, 756 (1980)6Maniac Corp,231NLRB 858 fn 2 (1977),FriendlyMarkets,224NLRB 967, 969 (1976) Knowledge may not be inferred when an inde-pendent basis for inferring knowledge is lacking even where there isproof of union animus, suspicious timing, and false reasons advanced tojustify dischargeSamsonite Corp,206 NLRB 343 (1973)7Samsonite Corp,supra at 3498American League of Professional Baseball Clubs,189 NLRB 541, 548(1971)9 InPicker Corp,222 NLRB 296, 299 (1976), andCentral Buying Serv-ice,223 NLRB 542 (1976), the "small plant" theory was held inapplicablewhere activity was secret, and no violation of the Act was found in ab-sence of proof of knowledge on the respondent's part10 Some cases which have considered the specific numbers illustratethewide range and the influence of the circumstantial background orlack of it Not applying the "small plant" doctrine areFriendlyMarkets,224 NLRB 967 (1976) (10 employees),Maniac Corp,231 NLRB 858 fn 2(1977) (11 employees),Complas Industries,255NLRB 1416 (1981) (50employees)Applying doctrineWiese Plow Welding Co,123 NLRB 616(1959) (13 employees),A to Z Portion Meats,238 NLRB 643 (1978), enfdenied as to this aspect 643 F 2d 390 (6th Cir 1980) (16 employees),Flor-ida CitiesWater Co,247 NLRB 755 (1980) (19 employees),Syracuse Dy-Dee Diaper Service,251 NLRB 963 (1980) (42 employees)the election. Some testimony was adduced to the effectthat some employees were not circumspect in their dis-cussions of union affairs, but the effect of their careless-ness is speculative. None of the discharges were abruptand all were after warnings-in some cases, many warn-ings I credit the testimony of all of the Respondent's su-pervisors,who said they acted without knowledge thatthe employee being discharged was a union adherent.Most importantly, I think the reasons advanced in justifi-cation of the discharges are anything but pretextualIII.THE ALLEGED VIOLATIONS OF SECTION 8(A)(1)AND (3)A. Changes in Working ConditionsParagraph 14 of the complaint alleges that about May1981 the Respondent imposed more onerous and less de-sirableworking conditions on its employees by imposingstricter supervision and by strictly adhering to a previ-ously unenforced attendance policy. Neither allegation issupported by any substantial credible evidence. TheGeneral Counsel did not prove that an existing policy re-specting attendance had been allowed to lapse, or that ata particular time or on a particular occasion the Re-spondent revived it, or that on any occasion or at anytime it imposed stricter supervision, or that any such ac-tions on the part of the Respondent were applicable tothe general employee body rather than to a few specificindividuals.The contention respecting stricter supervision is thatwhen three employees Edgar Torres, Denis Henry, andJosh Pryce, became active in support of the Union inMay, they suddenly came under heavy criticism. OnMay 5, Edgar Torres was spoken to about his work andhis record of absences and tardiness. Henry was spokento on June 22. Pryce was given a serious warning aroundJune 4. The employees claimed that these were the firstoccasions on which they were spoken to about such mat-ters.Their work performance was criticized and Henrywas taken to task for failure to perform assigned work.The criticisms are examined in detail below in connec-tionwith the circumstances of their respective dis-charges. In this branch of the case, the General Counseldid not contend that an employer which has been lax incriticizing employees' performance may never resort tocriticism, but that timing is the crucial factor from whichinferences adverse to a respondent may be drawn. i i" InPeavey Co,249 NLRB 853, 857 (1980), the administrative lawjudge found that the surrounding circumstances did not justify the em-ployee's discharge because the employer had tolerated poor performanceover an extended period and discharge was for activity typical of the em-ployee's past behavior which had gone unpunished, he took into accountproven animus toward her union activities and the timing of her dis-chargeOn review, the circuit court, in refusing to enforce an order forher reinstatement, noted the existence of conditions which hold true inthe instant case poor performance tolerated without complaint,but em-ployee given warnings, employer's stated reasons for discharge were notpretextual, and employer met burden of showing lawful reasons whichprompted the discharge The court commented, "Moreover, an employ-er's silence does not extinguish its right to discipline an employee whoseconduct continues to worsen"Peavey Co v NLRB,648 F 2d 460, 462(7th Cir 1981) 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch an argument,however,must rest upon proof ofknowledge on the part of the Respondent that organiza-tional activity was in fact taking place on the part ofthese three individuals.This is a circumstance which isnowhere established by the evidence. The Respondenthas asserted that it first became aware of union activityaround May 19 or 20,on receipt of a letter from theUnion dated May 18, and that its first knowledge thatany particular employee was engaged in union activitycame to it upon receipt on May 14 of a copy of thecharge filed by Noel Creary with the Board.The contention respecting the attendance policy is thatthe Respondent's tolerationof GregoryWaite's tardinessended when he became a union adherent.Itflounders onthe General Counsel's complete failure to prove that theRespondent ever knew of such interest on the part ofWaite and,on the evidence,discussed below in connec-tionwith his discharge,that the Respondent extendeditself considerably in order to help Waite alter the condi-tionswhich caused his tardiness.Furthermore, it ishighly questionable whether the Respondent was enforc-ing a policy which had not previously been enforced.The prior existence of the policy itself cannot be doubt-ed, for the policy statement furnished to all new employ-ees,which was received by the individuals involved inthe present case, clearly set forth that regular and punc-tual attendance is necessary to the Respondent'soper-ation and "frequent lateness and/or irregular attendancereflect seriously upon your record. . .excessive ab-sencesmay lead to suspension or termination." Thepolicy statement explicitly required reports to supervi-sors concerning absence.Proofabounds that the statedpolicy was rigorously enforced. The exhibits in evidencecontain summaries of warnings given to employees andreasons for their termination of employment and establishthat during the years 1979, 1980, and 1981 numerouswarnings were given to employees regarding latenessand absences and that a number of employees were dis-charged for the specific reason that they had poor late-ness or attendance records. Since the evidence establishesthat policies relating to attendance and tardiness existedand were enforced prior to the time that Waite receivedhis firstwarning and that disciplinary actions, includingboth warnings and dismissals for lateness and poor at-tendance,were routinely taken during the years men-tioned, no distinction is shown between the manner inwhich Waite'sproblem was handled by the Respondentand the manner in which other employees were handled.Waite did not receive disparate treatment and the merefact that disciplinary warnings given to him coincidedwith the beginnings of his union activity does not war-rant a finding of discriminatory behavior on the Re-spondent's part.This is especially true in view of the fail-ure to prove that the Respondent had knowledge ofWaite's union activity 12There is absolutely no evidence that the general bodyof employees was subjected to any form of stricter super-vision or rigorous enforcement of previously unenforcedpolicies.The sparse proof that has actually been adducedin support of the General Counsel's case relates specifi-12Fruehauf Corp ,255 NLRB 906, 909, 910 (1981)cally to Waite, Torres, Henry, and Pryce The Respond-ent, onthe otherhand,introducedproof in the form ofcredible testimonyby Epsteinand copies of internalmemoranda,which establishedthatsupervision of thequalityof employees' work,involving criticism and,when necessary,discharge,was normal procedure.If the failure of the Respondentto apply such meas-ures rigorouslyto these employeesuntilMay 1981 raisesan arguablepointwith respectto theirdischarge,itnev-ertheless has no significancewith respect to the rest ofthe employeebody. The reason is that theRespondent'sactions werenot coercive and violative of Section 7 ofthe Act because they werein accordancewiththe poli-cies that wereenforcedagainstother employees through-out 1979,1980, and 1981.Inasmuch as the point arises repeatedly in this series ofconsolidated cases, it is wellto note atthispoint that ithas long been understood thatno one factor,such astiming of discharge,governs thedeterminationof wheth-er or not suchaction was unlawful.The conclusion thatdiscriminationwas practicedflows, not from the conflu-ence of unionactivityand the timingof a discharge, butfrom a fair inference drawn fromall the facts of the case.Such factswouldincludethe failure of an employer toseize anopportunity to fireunion activists upon discon-tinuance of operation of certainmachineryor, as in theinstant case, the discontinuanceof thenight shift on June15.13Timing is an importantfactor,14 but not the onlyone. 15B. Discharges on Accountof UnionSupport and OtherProtected Activities1.Josh PryceJosh Pryce began working for Volt on January 5,1981, and was discharged on July 6, 1981 It was hisfunction to make up the mechanicals with the actual typefor the advertising pages.Pryce's participation in theUnion'sorganizationalcampaign began in May.He signed a union card on May18.He posted notices on the bulletin board and distribut-ed union authorization cards. He testified that he gave acard to an employee named Chris Bowen,who returnedit to him on June 4. He spoke to Bowen on June 3 andargued the advantages of joining the Union He alsogave a card to an employee named Curtis Thomas, whofilled it out and signed it in his presence Among thethings he posted on the bulletin board over the timeclock13Campbell&McLean,118 NLRB 967,969 (1957),appeal dismissedsub nomWoodworkersvNLRB,262 F 2d 233 (D C Cir 1958)14NLRB v Montgomery Ward & Co,554 F 2d 996, 1002 (10th Cir1977), modifying 220 NLRB 373 (1975)15Ray's Liquor Store,227 NLRB 1800, 1801 fn 3(1977) "However,mere timing and severity of the disciplinary action do not necessarilylead to the conclusion that his discharge was discriminatoryCampbell &McLean,Inc,118 NLRB 967, 969(1957) " To the same effect,seeA T &SF Memorial Hospitals,234 NLRB 436(1978), andDon Lucas Interna-tional,229 NLRB 127, 128 (1977), enfd 83 LC ¶ 10,367 (9th Cir 1978)(no published opinion) In a proper case, timing can be controlling, but"where other evidence overcomes any inference arising from timing, asin this case, the matter of timing is no more than another factor to beconsidered"Central Buying Service,223 NLRB 542,547 (1976) VOLT INFORMATION SCIENCESwas a copy of Section 7 of the National Labor RelationsAct, together witha listof examples of rights protectedby the section. He also placed copies in the day crew'sdesks. He fixed the time of this occurrence as immediate-ly after the first union meeting, which he recollectedtook place early in May.Pryce based his belief that the Respondent was awareof his union activities on several incidents: (a) ChrisBowen told Dennis Latham, another employee who saidhe was looking fora unioncard, that Pryce was givingout cards. Pryce regarded Latham as a spy Sal Rada, adaytime worker who was working overtime, overheard adiscussion about the cards betweenBowenand Prycearound June 3 or 4. (b) A week later, Pryce had a con-versationwith Curtis Thomas in which they discussedthe Union and the need to convince a lot of people toget into the Union. Luqman Magied's desk was behindPryce's seat.According to Pryce, Luqman interruptedand said to Pryce, "Boy, you really are trying to commitsuicide." (c) Pryce asserted that he had actually toldMagied, whom he regarded as part of management, thathe was engagedinunion organizing.In fact he givesMagied credit for having inspired theorganizationalcampaign by suggesting (surreptitiously) that the em-ployees get together and try to get the Union in. Thishad occurred in January or February, when the employ-ees weresitting intheir coats and complaining about thelackof heat in the premises. According to Pryce,Luqman Magied suggested that they all get together andorganize themselves so they would not have to workunder such conditions. In Pryce'sterms, "Hewasn't apart of it, you know, but he just inspired it." (d) Pryceand other employees talked about the Union in the cafe-teria in front of Magied, so he presumably overheardtheir conversations and was aware of what was goingon.Pryce connected the Respondent's imputed knowledgewith its actions toward him. He testified that immediate-ly after his conversation with Bowenand Rada,LuqmanMagied called Pryce to his desk and confronted himwith a folder which contained two pages of an advertise-ment and told Pryce that he was making mistakes. Hewarned Pryce that if he did not shape up by the end ofthe week, he would be terminated. The next week, im-mediatelyafterPryce'sconversationwithCurtisThomas, when Luqman had made the suicide remark,Magied called Pryce to a meeting with Phil Leonti.They told him that if he did not shape up they weregoingto "ship him out" by the end of the week.At the sametime thatPryce testified to the foregoing;however, he gave contradictorytestimonyto the effectthat he actedwith greatsecrecy and care to avoid hisunion activities being discovered by the Respondent.When he posted the copy of Section 7 of the NationalLaborRelationsAct on the bulletin board, and when heposted all the other notices and slipped the notices ofunion meetingsinto the various desks, he took care toavoid being seen by anyone. He did not believe thatanyone frommanagementsaw him sign his card or sawCurtis Thomas and ChrisBowensign their cards. He hadtestified,however, that Curtis Thomas filled out andsigned hiscard in the cafeteria where, as he had also tes-313tified, from time to time they spoke in front of Magied.Thus, he appears to have been extremely careful and ex-tremely careless at the safe time. None of his testimonysquares with his testimony that the original inspirationfor the whole organizational campaign came from thevery Luqman Magied who was threatening to fire him.The duplicitous role assigned to Magied is, of course,denied by Magied in his testimony.The basic thrust of the case in regard to Pryce is thatthe Respondent attempted to build a case for discharge.Little attention is given to the possibility that there mayhave been good cause 16 Pryce testified that after histransfer to the day shift his work was criticized byGeorge Gallarello and Phil Leonti "just about everyweek" for minor errors. Though he insisted that not allof the errors were his, Pryce conceded that there were"quite a few of them" and that his reaction to the criti-cism was resentful from the outset Gallarello pointedout mistakes during Pryce's very first week on the dayshift and warned him that. if his work did not improveand if he did not stop making mistakes, he would be letgo by Friday of that week. Pryce testified that he initial-ly tried to defend himself but then realized that it wasuseless, so he just listened to Gallarello and at one pointsaid to him, "Why go through all this? Why not just getrid of me?" As this was in the very first meeting, his re-action seems premature, especially in view of Leonti's re-sponse, when he said, "We want to help you "The fact is that, as Pryce conceded, he had received afinalwarning, because of the poor quality of his work,even before he moved to the day shiftThe Respondent contends that it discharged Pryce be-cause of the deficient quality of his work and points toPryce's own reaction when Gallarello called Pryce to hisdesk on July 6 and pulled out a file to review with him.Pryce said, "Please, I don't want to see that again If I'mfired, I'm fired." Pryce conceded he did not give Gallar-ello a chance to say anything about the work. Gallarellofired him at that point.Testimony by Gallarello, Leonti, and Magied and thetone of the contemporaneous memoranda made by Gal-larello establish that Pryce was discharged because of hispoor work performance His work came to Gallarello'sattention frequently because of his failure to follow cor-rect procedures or adhere to proper guidelines and be-cause of the frequency of his errors. Gallarello testifiedthat he would leave compilations of the mistakes forLeonti or Magied to review with Pryce and receivememoranda from them in return assuring that the errorsand proper procedures had been reviewed by them withPryce.Magied testified that Pryce was unable to remem-ber rules from day to day, such as basic rules respectingcentering of trademarks or lining up of logos. Gallarellowould write detailed memos about the mistakes whichMagied would review with Pryce, but it did no good.16An employer's animus, its knowledge of an employee's activity insupport of a union and its timing of the discharge "all argue powerfullyfor finding a violationNevertheless, these factors would not sustain afinding of unlawful motivation if the Respondent came forward with aconvincing explanation for its conduct "Sentry InvestigationCorp,249NLRB 926, 927 (1980) 314DECISIONSOF NATIONALLABOR RELATIONS BOARDLeonti spoke to Pryce on June 4,1981, pursuant to amemo fromGallarello about Pryce'serrors in pagemakeup, which wereseriousbecause theywere "on asensitive page."The mistakes displayed obvious careless-ness,such as putting bell logos upsidedown. In this con-ference,atwhich Magiedwas present,Leonti showedPryce Gallarello'smemorandum,and testified that Prycepromised improvement. On this occasion, Pryce com-plained that Magied talked down to him about his errors,thus conceding that such occasions were necessary withsome frequency.On June 9, Gallarello brought a collection of newerrors into a conference which he had with Pryce, inLeonti's presence, on the night shift. Gallarello toldPryce that he was taking a personal interest since Prycewould be working directly under him when the nightshiftwas terminated and he joined the day staff. Gallar-ello testified that Pryce remarked, "Why bother, I knowyou're building a case against me." Gallarello denied thatand persisted in reviewing the errors with Pryce. Leontitestified that Pryce "just sat there with a grin on hisface." Pryce attributed the errors to bad eyes, bad light-ing, and Magied'smannerof speaking to him which hesaid took his mind off his work Gallarello put him onnotice that failure to show improvement in the next 2weekswould result in termination of employment.Pryce's response to that was that he should have beenfired 4 months previously. The conference ended withPryce being given a repeat warning and promising to dohis best.Gallarello testified that he found no improvement inPryce's work after Pryce began working days, and heterminated him on July 2. Though Pryce denied everbeing told that he was on probation, I credit Gallarello'stestimony that he put him on notice and terminated himbecause his work failed to improve2.Denis HenryThe General Counsel's contention with respect toDenis Henry, who worked for the Respondent from No-vember 19, 1979, until his discharge on August 14, 1981,isthat he was terminated because he sought to leavework that day in order to testify in Mulrain's unemploy-ment insurance hearing at the New York State Depart-ment of Labor and because of his support of Local 51.According to Henry, he received a subpoena onAugust 13 and advised Frank Schilero, the input depart-ment supervisor, as soon as he arrived for work onAugust 14. The hearing was scheduled for 10.15 a.m.that very day. Henry testified that Schilero simply toldhim to check with him at breaktime, which was 9:45 a.m.and, when Henry did so, Schilero told him he was fired,and said that he had to let Henry go, and somethingabout getting a lot of pressure and something aboutwatching his work. Henry's quotation of Schilero's re-marks is extremely vague and he admitted difficulty inremembering, but he was sure that Schilero told him hedid not know why he was being fired. The last remarkapparently did not prompt Henry to ask Schilero what itwas about his work that he was watching, an omissionwhichcastsdoubt upon his version of the conversationHenry testified that he had signed a union card onMay 27 and actively solicited signatures on cards from atleast four other employees He had met the Union's busi-ness agentin late April or early May in a meeting attend-ed by Mulrain, Selden, Cox, and Creary, at which union-izationof Volt had been the topic. He attended fourmeetingsin this period. He disclosed the fact that he hadattended a union meeting to Cedric Brown, whom hehad known for a long time. (The complaint originally al-leged that Brown was an agent of management, but thisallegation was withdrawn during the hearing )The foregoing is the substance of Henry's entire caseagainst the Respondent. He failed in any way to showthat the Respondent had knowledge or reason to knowof his union activities. 17 In addition, he testified thatSchilero had told him in advance that he, Schilero,would oversee his work for a period of 1 week, thusconceding that he had received a warning with a dead-line for improvement of his work. His testimony in thisregard, of course, seriously undermines his contentionthat he was fired on August 14 for wanting to testify at ahearing on that day In fact, on August 27, 1981, he testi-fied at the New York State Labor Department in theMulrain hearing that Schilero had told him he was beingfired because his work was falling off. Also, he testifiedthat the meeting he told Cedric Brown about was a pub-licizedmeeting, a notice having been posted and every-body having been aware that it was to be held. At thatpoint in time the Union was openly and publicly distrib-uting literature and soliciting membership through lettersand leaflets and Mulrain and the business agent weremaking distribution in front of the building. Finally, heconceded that he had known for several days beforeAugust 14 that he would be subpoenaed to testify, butwaited until that very morning to advise Schilero.The Respondent put in testimony by Frank Schilero,the supervisor of the input department, which typesetsads that come in from the selling agents, by a computer-ized process; Barbara Boynton, the supervisor of proof-reading and page quality control; and Philippe Barou-lette,a lead in Schilero's department. They testified tothe following history-Henry had acquired approximately a year's experienceon the Harris machine while he was on the night shift.When the night shift was eliminated on June 15, 1981, hewas given a position in the input department on a dataspeed machine,since allof the 10 Harris machines werebeing used by day-shift employees. A data speed ma-chineis similarto a word processor. It is connected to acomputer. The ad is typed on a keyboard, reflected on ascreen, and stored on a computer disk in the computerroom.A Harris machine is a videographic machine17 InHillside Bus Corp,262 NLRB 1254 (1982), the Board comment-ed "However, in assessing whethera prima faciecase has been presented,an administrativelaw judge must view the General Counsel's evidence inisolation, apart from the respondent's proffered defense It is only afterthe General Counsel'sprima facierequirement has been met that an ad-ministrative law judge must consider the respondent'sdefense"Never-theless, I am presenting a brief summary of the Respondent's defense be-cause I believe the facts adduced in support of such defense are disposi-tive of the issues even if a prima facie case is deemed to have been estab-lished VOLTINFORMATION SCIENCESwhich sets the type The Harris operators have the re-sponsibility for retrieving the ad, assigning point sizes,and setting the layout of the ad. The work is then for-warded to the proofreading department.Henry worked on a data speed machine from June 15to July 27, when a Harris machine became available forhim to work on.Since the proofreaders are the first to see the ads aftertheHarrismachine operators make the copy layout,Henry's work product soon came to Boynton's attentionbecause of the frequency of his errors, which includedfailure to follow the specifications for the ads Boyntoncalled Schilero's attention to the matter and began sup-plying him with examples of the errors.On August 7, Schilero sat down with Henry and re-viewed the errors which had been collected to that date.He told him that his work was of poor quality and wasnot up to par, and that it would be watched for 1 week;he would be on probation According to Schilero, Henrydenied making some of the mistakes but, as to the rest,admitted he had been careless During the ensuing week,Schilero caught more mistakes, which he showed toHenry, and on August 12 received a memorandum fromBoynton with another batch of photocopies of errors herdepartment had picked up. On August 14, when Henrycame to his desk during the morning break, he showedhim the corrections that he had accumulated from thetime he had put him on probation until then. They wentover the corrections, and Schilero terminated him.According to Henry, August 7 was the only time hiswork was criticized and the mistakes pointed out to himwere typographical errors. However, the exhibits in evi-dence indicate mistakes of a more substantial nature andHenry appears to have been put on plenty of notice thathiswork was deficient. Baroulette testified to two con-versations,prior to August, in which Schilero toldHenry to see him or Baroulette if he needed any helpand warned him about the quality of the work. (Barou-lette quotes Henry as telling Schilero he knew his job.)According to Schilero, Henry was fired, not so much forthe number of mistakes he was making, as for the type ofmistakes.The Respondent's defense is not without its trouble-some aspects. During the year in which Henry workedon the Harris machine on the night shift, there appear tohave been no complaints that his work was unsatisfac-tory; in fact, Henry testified without contradiction thatLeonti told him that they were proud of him, he shouldkeep up the good work, and he would be getting a raise.He received two raises The Respondent concedes that itwas only from the date he began working on the Harrismachine in the daytime operation that his work provedunsatisfactory. 18 In addition, on the morning of August14,something peculiar happened. Baroulette usuallyacted as a witness when Schilero fired somebody, andSchilero testified that he made his decision to fire Henryon August 12. Yet, on the morning of August 14, Barou-lette put work on Henry's desk, obviously unaware ofthe imminent dismissal.18 TheRespondent's posthearing br 96315However, there are facts in evidence which, I think,adequately account for the phenomenon of Henry'sseemingly sudden disfavor. The most important is thathiswork came to Boynton's personal attention, becausethe proofreaders started to talk about him.What oc-curred was not the result of either a sudden change inthe quality of Henry's work or in the Respondent's atti-tudeThe proofreaders had been mentioning for sometime that when a particular person named Henry workedon material, there were errors, and she had begun col-lecting samples.The June period is when the SuffolkCounty book is prepared,and insuch busy periods sheusually proofreads some ads herself. She therefore pickedup some of the mistakes herself. When she called Schi-lero's attention to them, and he asked her to look out formore errors, she began a conscientious watch In short,Henry's work was getting concentrated attention fromthe supervisors,which it had not received before thattime. The errors shown by Boynton to Schilero centeredaround the last week in July and the first week inAugust 1981 because by that time Boynton was on thelookout formistakesby Henry.Another noteworthy fact is that, notwithstanding hisexperience on the Harris machine, Henry originally ap-pears to have resistedassignmentto it when he wasasked to work on one temporarily to replacean ill em-ployee on June 19. Baroulette had to take him to seeTerry Muccio, who ordered him to move to the Harrismachine. Henry testified that he was merely questioningBaroulette's authority to give him such an order, but onewould have expected him to be delighted with the op-portunity to do his principal work on the day shift.Schilero denied having said anything to Henry abouthaving been placed under pressure, and it does seem tome to be unlikely that a responsible supervisor, which isthe impression I had of Schilero, would make such a dis-closure to an employee. Schilero denied any knowledgeofHenry's union activity, and there is no evidencewhich would indicate that he had reason to know of it.Henry testified that he believed his activities were notknown to the Respondent, for he did not think he hadever been seen performing any activities on behalf of theUnion and did not recall any member of managementever saying anything to anybody about the Union Cardcollectingwas an activity which all of the activists didtheir utmost to keep secret, even after the Respondentsent out a letter to the employees referring to the receiptof a telegram from the Union, thus indicating its knowl-edge that the Union was on the sceneThe General Counsel's case rests on no substantial evi-dence, and relies chiefly on the fact that there apparentlyarose with great suddenness dissatisfaction with Henry'swork. The foregoing review indicates that the sudden-nesswas more apparent than real, amounting more tosudden awareness rather than a change either in the qual-ity of the work or in the Respondent's attitude towardHenry. Such difficulties as exist in the Respondent's caseare heavily outweighed by the profusion of serious errorswhich Henry madeAccordingly, I find that Henry was not discharged byreason of having absented himself to testify at Mulrain's 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing or by reason of his union activity, but becausehiswork was unsatisfactory.3.Edgar TorresEdgar Torres was employed by the Respondent fromApril 9, 1979, to August 18, 1981. He worked on thenight shift until June 15, 1981, and then was absorbedinto the regular daytime operationOn both shifts heworked in ad quality control, checking the adsagainstthe original layout sheets supplied by the customer. Hisreview was the final in-house check of the ad before itwas sent out for the customer's approval.Leonti testified that staff of ad quality control andproofreaders are directed to read the name, address, andtelephone number in the ad at least twice, for an error inany one of those items when the ad is printed entitles thecustomer to a complete refund of the cost of the adver-tisement.Manifestly, if the advertisement appears in thebook looking other than as it was written on the copylayout sheet, Volt is responsible. It was Torres' job tocompare the two and catch any discrepancies. New YorkTelephone sends Volt a quarterly report showing theerrors that are considered Volt's fault.Torres reported directly to Phil Leonti. Leontichecked Torres' work and advised him of errors. Torresadmitted to being advised of errors by Leonti at the rateof one a month throughout 1980, but the Respondent'switnesses testified to many more errors. It was necessaryfor Leonti to give him a succession of warnings. Torresadmitted that, when he first started to proofread, andwas just getting acquainted with the work, he receivedoralwarnings about the quality of his work; he furtheradmitted receiving periodic warnings, fixing the timesvaguely at approximately every 2, 3, or 4 months there-after.The last warning given to him before his dischargewas in writing and was given to him in the course of aconference which he had with Leonti on May 5. Fourerrors were exhibited to him, which he agreed were hismistakes.Leonti told him that, if he continued makingerrors, they would have to terminate him The confer-ence took place on May 5 because on that day Volt hadreceived a quarterly error report from New York Tele-phone Of the total of six errors reported, four were theones exhibited to Torres, which he conceded were his.They all involved critical items such as names, addresses,and telephone numbers.The July quarterly report was received in August, andTorres was again responsible for a very high percentageof the errors listed, involving errors in the advertisers'names, addresses, and telephone numbers and a typo-graphical error in the text of an advertisement. Theerrors had been made before June 15, but at the time thereportwas received the night shift had already, ofcourse, been abolished and Torres was working in adquality control directly under its supervisor, RichardO'Connor. It was O'Connor who made the decision toterminateTorres.He and Leonti showed Torres theerrors and he conceded having made them. About threeor four mistakes were involved, and they told Torresthat they had to let him go because his work was underpar.It is to be noted that these errors were not excusableeither by reason of the work volume, which Torres han-dled, or the fact that once he passed an advertisementthrough, there still existed opportunity for the advertiserto spot an error The idea that persons who do morework may make more errors and thus account for ahigher percentage of the total number of errors is notpertinent because, according to Leonti, it was empha-sized to employees that they not try to put volume in,but concentrate on making sure the ads were correct.According to Leonti, the employees are expressly told totake theirtime.The emphasis is on accuracy.Itwas apparent to me from Torres' testimony oncross-examinationthat his mastery of the jobwas lessthan complete. He was not sure of the system by whichNew York Telephone reported complaints from its cus-tomers and did not remember hearing at any time ofquarterly error reports though he had to have knownthat there existed a device by which errors in the pub-lished advertisements were reported, even if Leonti hadnot shown it to him. He did not know anything aboutclaims, settlements,or refunds. He did not know what anadvertisingclaimsettlement sheet contained.While suchmatters are beyond the scope of his job responsibilities,his lack of information respecting them indicates a lackof awareness on his part of the nature and importance ofthe duties which he was hired to perform, despite coun-seling andwarnings by Leonti over an extensive periodof time.As of May 5, Torres had not yet signed a union card,though he had discussed it with Mulrain in March. Hetestified that he signeda unioncard at his work stationon May 21, but never engaged in any activity on behalfof the Union. Leonti denied any knowledge of union ac-tivities on the part of Torres at the time of his dischargeand no testimony elicited from O'Connor touched uponthe question of whether he had any knowledge, althoughthere is evidence that he was without knowledge at thetime of ameetingwhich he had with Epstein andMuccio to obtain their approval for Torres' discharge.There is no evidence from which I can infer that theRespondent (a) had knowledge that Torres was a unionmember or that he was engaging in anyunionactivityand (b) that the Respondent dismissed him because of it.All that has been proved is that Torres, a union memberwhose activitywas nil,was fired 2 weeks before the rep-resentationelection.While the timing of a discharge canhave great significance when it is related to other cir-cumstances, such as proven animus or other concurrentcommission of other unfair labor practices, by itself it isinsufficient to support an inference that the dischargewas on account of the employee's union membership.On the other hand, there is substantial evidence, in-cluding the documentation of the errors, to support theRespondent's position that Torres was discharged be-cause of poor work performance.' 9 As is noted above,Torres' own testimony is studded with admissions ofwarningsreceivedfrom management.Richard O'Connor,a highly crediblewitness,testified thatwhile the night19 See in 17 VOLT INFORMATION SCIENCESshiftwas in existence, Torres and another employee werethe only ones making mistakes with any frequency; hespoke to both of them and found that the other employ-ee's performance improved but not Torres' work. Theonly time his work was ever passable was while he wasin training, once he was on his own, Brenda Richardson,a lead, began spotting errors right away There were atleast 10 errors per month He caught 20 in May and as-sumes there were others O'Connor testified that he de-cided to allow Torres a period of 5 months to straightenout, because he was a long-time employee doing newwork He directed Leonti to work with Torres Whenthe quarterly error report for May arrived, he directedLeonti to warn Torres that failure to improve wouldlead to termination. From then until June 15, he person-allymonitored Torres' work and found that the samemistakes were continuing to be made. After Torres wasbrought into the daytime operation, the July quarterlyreport, received in August, showed more errors. (Thesewere errors that had slipped through; Torres had ac-knowledged responsibility for other errors that had beencaught in-house) Accordingly, in consultation with Ep-stein andMuccio, a decision was made to fire him.O'Connor asserts that at that time he had no knowledgeregarding Torres' union affiliation.Iam not unmindful of certain deficiencies in the Re-spondent's presentation, but I think they relate to debata-ble points.20 The evidence of numerous serious mistakesand of frequent warnings, beginning at a date long beforethe discharge and the credible testimony that these werethe sole reasons for the discharge require me to sustainthe Respondent's defense.4Gregory WaiteThe overwhelming weight of the evidence clearly es-tablishes that the discharge of Gregory Waite was occa-sioned by his well-documented record of excessive tardi-ness and unjustified absences, regarding which he hadbeen given numerous warnings during 1980 and 1981 andwhile he was on both the day and night shifts. Referencehas already been made to a brochure routinely distribut-ed to new employees, which stressed the importance ofpunctual attendance as a matter of company policy ("ex-cessive absences may lead to suspension or termination")and to the fact that that policy had been enforced.Waite began working for the Respondent in the pro-duction department, on the night shift, on May 7, 1979.20 The testimony of the Respondent's witnesses raises questions as towhy a high rate of errors was permitted for an inordinately long trialperiod,why Torres was taken into the daytime operation after a poornight-shift track record, why he was not given more training or a differ-ent job, and the differences in evaluation by Leonti and O'Connor Theseare debatable points and there are plausible answers to all of them, re-garding which evidence is in the record O'Connor,as supervisor, was ina better position than Leonti, as overall night-shift manager, to observeTorres' performance and compare it with that of other employees As toexcessive tolerance, this tribunal cannot substitute its judgment for that ofthe Employer, it can only determine whether the end of that tolerance,reached 2 weeks before the election, betrayed an unlawful motiveWhilea question of timing is raised, it has been held that failure to dischargewhen earlier opportunities to do so existed weakens the contention thatwhen discharge finally occurs it was for an antiunion motive SeeGeneralMotors Corp,243 NLRB 614, 618 (1979) (employee's poor attendancecontinued after counseling)317He was fired by the department supervisor, George Gal-larello, on August 25, 1981, for lateness and poor attend-ance. Gallarello testified that he had decided to terminateWaite on August 17 and that at the time he actually firedhim he had before him a summary of Waite's attedancerecord,which be showed to Waite He knew from per-sonal observation that Waite was frequently absent whenhe worked on the night shift. The summary which heshowed Waite (in evidence as R. Exh11) is a memodated August24 fromGallarello to Epstein, setting forthin tabular form figures showing that out of 158 workingdays, from January into August, and covering Waite'sperformance on both the night shift and the day shift, hewas on time a total of only 47 days, fairly evenly dividedbetween occasions when he made it into the officewithin a permissible grace period of 12 minutes-estab-lished by company policy and occasions when he waslate beyond the grace period. He was absent 17 daysduring this same periodThere is no reason to doubt the authenticity or thecorrectness of the attendance records, especially sinceWaite's own testimony largely confirms the extent of hislateness and absences. Of course Waite lacked recollec-tion of specific figures and was vague about the details.For example Waite was notat all surethat he had actu-ally been late to work 22 times and absent 3 times in the30 days prior to being given a written warning by Leontion May 15, 1981, but he remembered giving reasons forhis lateness in discussions with Gallarello.His failure torecollect is surprising in view of the Respondent's con-ceded policy of docking workers who were late morethan 12 minutes. Gallarello testified that the purpose ofthe grace period was not toplace a stampof approval onlateness,but to save employees who cameinwithin afewminutes of the properstarting time from beingdocked. There was testimonythatthe practice was notto look at the grace period too closely but, when it wasabused by an employee, to remind him thatlateness isnot acceptable.Waite, by his ownadmission,had manylatenessesbeyond the grace period and received manyreminders. His testimony and that of Gallarello are basi-cally in agreement that he was given numerous warnings.He testified that in February, Leonti told him that badattendance would result in a verbal warning, then a writ-ten warning, and then suspension; and if attendance stilldid not improve, terminationWaite admitted that Gior-dano had explained this to him as longago as1979.2 t Healso conceded that on another occasion, which he couldnot place chronologically, Gallarello reprimanded himfor being away from his work station for 45 minutes andtold him that he would be fired if his lateness continued.Gallarello had also had a serious talk with him in earlyAugust, when he tried to blame his lateness on a subwayproblem.21This testimony was adduced in the course of an attempt by theGeneral Counsel to prove that Waite should have been entitled to a sus-pension before being discharged The Respondent's supervisors testifiedthat it was not the practice to suspend for lateness or excessive absenceand there is no evidence in the record which refutes their testimony re-specting companypracticeor establishes disparate treatment 318DECISIONSOF NATIONALLABOR RELATIONS BOARDWaite was well aware of the seriousness with whichthe Respondent viewed his inability to comein on timeregularly, for his excessive tardiness on the night shifthad actually blocked a transfer which he had wanted toarrangeto the day shift. He admitted that Leonti's firstreactionwhen the idea was initially mentioned to himwas that he would not recommend it until Waite wasable to improve his attendance record. At one time,Waite was a lead in the production department on thenight shift and had to give up the position because hecould not get in on time. Waite candidly testified that hethought to himself on that occasion that if good attend-ance was important for a lead, then he would have toforget aboutbeing a lead.In 1980, he and Leonti experi-mented with a change of night-shift hours for a month,in spite of which he camein lateseveral timesand, in histestimony, purported to be unable to remember if he hadnot also beenabsent acouple of times as well. On May15,Leonti handedhim a memowhich, by its own terms,was stated to constitute a "final warning" and asked himto acknowledge receipt of a copy of it bysigning it.Waite refused to do so.With the abolition of the night shift on June 15, Waitewas transferred to the day shift where he worked direct-ly under George Gallarello. It only took about a weekforGallarello to find it necessary to give him an oralwarning.While Waite's recollection was poor respectinga numberof things he was asked about at the hearing, herememberedtellingGallarello the reasons why he waslate and he remembered Gallarello telling him that hewould have to let him go if he did not make an effort tobe on time. Waite also conceded that he had another talkwithGeorge Gallarello about lateness around July 2,when he camein late and gave anexcuse to Gallarellothat he hadsomeproblem with the lock on his apartmentdoor. Gallarello responded sympathetically but neverthe-lesswarned him, according to Waite's own testimony,that if he could not improvehis attendancehe would bedischarged.Despitethe warningin July,Waite was absent for sev-eral days in August. The circumstances of these absenceswere such that Gallarello appears to havebeenskepticalregardingthe plea of illness advanced to justify her latestabsences. On August 13, Waite's wife, Diana Welcome,telephoned to advise that Waite would be out because ofstomach pains.Nevertheless,he came ina 1 p.m. thatday and went to work. (He testified he did not work ef-fectively.)He was paid for the day. The following day,which was Friday, August 14, he wasabsent again.DianaWelcome again telephoned and reported thatWaite could not come to work because he was sufferingunbearable stomach pains.Waite did not consult a physi-cian.Gallarello testified that on August 17 he decided tofireWaite and he actually did so on August 25 Waitetestified thatGallerello gave as the reason for termina-tion the fact that Gallarello did not believe he had beensick, butWaite conceded that Gallarelloalsomentionedhis attendance record, cited Waite's failure to try to im-prove it,22 and reminded him of the warnings. Gallarellotestified that on this occasion he showedWaite hisrecord, presented him with the attendance sheet, andthey talked but neither of them made any mention ofunion activities by Waite. Waite in his own testimony didnot contend that there was any discussion along that line.Gallarello insisted in his testimony that at the time hedischarged Waite he had no knowledge or information ofany union activity by Waite and did not know thatWaite had signed a union card. There is no credible evi-dence contradicting this denial. There is no evidencewhich satisfactorily establishes, on the part of any of theRespondent's responsible personnel, any knowledge ofWaite's union activity and there is certainly no evidencewhich links such activities to his discharge. To be sureWaite attempted to link his discharge to his union activi-ties.The extent of Waite's union activity in 1981 amount-ed to giving out union cards to several of the employees,speaking to them about the bad working conditions, andwhat the Union probably could do for them, and hand-ing out some leaflets. The evidence that any of this cameto the attention of the Respondent consisted entirely ofWaite's speculation that he may have been seen engagingin this activity. He was asked whether, to his knowledge,supervisors employed by Volt saw him performing anyof these activities. His affirmative response was based onan occasion when he was giving or receiving a cardfrom another employee named Sherril Selden.Waitefixed the time of this occurrence as around May 20,1981.He testified as follows: "Luqman Magied cameover at the time, and I feel he saw me . . . . He didn'tsay anything to me, but he looked at me, and when helooked at me,I said,I feel he saw me because of the wayhe looked at me and he caught me right in the act."Waite further testified, regarding this incident, thatSelden had failed to cover the union cards, "and that'swhen I looked up and I saw them and he saw me and hegave me that look."Waite's testimony as to what he believes somebodyelse saw or meant by a look is pure speculation. There isno evidence that Magied actually saw the card, that herecognized the cards as union authorization cards, thathe appreciated the nature of the transaction betweenWaite and Selden, or that his look had the significanceascribed to it by Waite.23Waite's efforts to connect his minimal union activi-ties24 to his discharge is especially unconvincing in the22 SeeGeneral Motors Corp, 243NLRB 614, 618 (1979), for a similarsituation in which an employee continued a record of poor attendancedespite counseling23 It has been stated in a similar situation involving minimal union ac-tivity, in which union sympathies were concealed from management, thatan inference of knowledge on the part of the employer would bestrainedThe employee's poor attendance record was held to support theEmployer's contention that it was not motivated by union animusKellerMfg Co,237 NLRB 712 (1978), 106 LRRM 2546 (7th Or 1980) (enfd inpart and denied in part,no published opinion)24 InMicroMet! Corp,257NLRB274, 279 (1981), an employee wasfired for excessive absenteeism,afterwarnings, and discharge was heldlawful on finding that evidence was lacking that the discharge was basedon the employee'sminimal union activities VOLT INFORMATION SCIENCESface of the numerous warnings he received throughoutalmost the entire period of his employment and certainlybefore the time of the supposed discovery of his activi-tiesHe received a written "final warning" from Leonti 5days before the incident with Magied. Furthermore, not-withstanding the supposed discovery of hisunion in-volvement around May 20, he was not fired for another3months, a circumstance which he makes no effort toexplain.An explanationis inorder, for the Respondentknew during that entire period that a union was activeamong its employees, had consulted its counsel, and hadto have recognized that an election might be held.25 Itcould have got rid of Waite right away instead of wait-ing until mid-August.Another thing which Waite did not explain was thefact that he signed a union card immediately after receiv-ing the "final warning" on May 15, 1981. That day was aFriday.Waite signed a union card on the followingMonday, May 18. We may ponder whether a linkage be-tween these two events ought not to be recognized inview of their closenessin time.In view of the foregoing, I conclude that it has notbeen proved that the discharge of Gregory Waite wasthe result of hisunionactivitiesand was anattempt onthe part of the Respondent to discharge an employee be-cause of union activity. His discharge did not constitutean unfair labor practice under the Act.5.Diana WelcomeThere is no dispute respecting the inception of DianaWelcome'smaternity leave. She applied, by writtenmemorandum dated March 2, 1981, addressed to PhilipLeonti, the nightmanager,for leave, from March 9 toSeptember 1. The application was granted. There is alsono dispute that at the time of her application, Welcomewas familiar with the Respondent's policy respecting ma-ternity leave: employees who did not return on theirscheduled return dates were presumed to have quit. Ex-tensionscould be applied for before or on the returndate, and there appears to be some verifiable history ofsuchextensionshaving beengranted in casesinwhichextensions were requested.There was uncontroverted testimony that the actualpolicy of Volt was to permita maximumof 3 months'maternity leave, but that Epstein was allowing up to 6months' leave on condition that employees be certain toreturn when they were supposed to. Therefore that wasthe ongoingpolicy insofar as the employees of theYellow Pages Project were concerned.Consequently, the fact that Welcome made no applica-tion at any time, to anybody, for anextensionof time be-comes extremely important. In his posthearing brief, theGeneral CounselstatesthatWelcome telephoned Schi-lero,who was then her supervisor, "totellhim she was25 InGenera!Motors Corp,243 NLRB 614 (1979), respondent's dis-charge of an employee who failed to respond to counseling concerninghis absences and latenesses was upheld because the supervisor who dis-missed him did not know of his union activities though the RespondentdidThus, even had the General Counsel established that Waite's activi-ties had come to the attention of the Respondent, it would have been in-sufficient, inasmuch as I credit Gallarello's testimony that he had noknowledge of his union activities319extending her maternity leave another week to the fullsixmonths she was entitled to." (Emphasis added.) 26 Itmay be noted at this point that she was not entitled to 6months; that period was the maximum allowable extentof one maternity leave; she was entitled to the period shehad requested and had been authorized to take. Schi-lero's responseis a matterof sharp dispute. According toWelcome's testimony, she telephoned Schilero on Sep-tember 1 and told him that, the memorandum notwith-standing, she would return on September 7 (not remem-bering that that was Labor Day); in her very next state-mentshe asserted she told him she would be in on Sep-tember 9, having been given permission by Leonti toreturn on that date because her leave began on March 9.She asked Schilero what time she should report for workand he told her to come in at 8:30 a.m. On September 3she came in to vote in the representation election. Aftersmall talk with Schilero, she went in to vote. She wastold by Rocco Summa that her vote was going to bechallenged because she was terminated. Schilero had saidnothing to her about that. When she reported for workon Tuesday, September 8, she was not allowed into theoffice.She testified she had forgotten her identificationand had called Schilero, who came down to the securitydesk and told her that she had been terminated as of Sep-tember for overstaying her leave.It seems to me that Welcome tells an improbable story,rifewith contradictions and ambiguities. She testifiedthat she told Schilero that she would return to work onSeptember 7, which was Labor Day, but nothing is saidabout Schilero's reaction.In the sameconversation, shetestified she told Schilero that Leonti had told her shehad until September 9, the end of the 6-month maternityleave period. She actually came in to report for work onTuesday, September 8. Her confused working plans gether story off to a poor start, especially since there wasno need for her to call at all on September 1 if she wasdue back on a later date. Her inquiry about what time toreport to work does not enhance the credibility of herstory.Assuming that she had never, during the time sheworked on thenightshift, heard what hours the day sec-tionworked,and assumingthat her husband never toldher, I think she must have known what hours her hus-band, Gregory Waite, was supposed to work. Despite hisenormousindifference to punctuality,which ultimatelycost him his job, the evidence shows that he knew whathours he was supposed to be at work and that heactual-ly arrived at work on time sufficiently often topermit aninference that his wife must have become familiar withthe day-shift working hours. Thenagain,she referred inher testimony to the additionaltime asan "extra week"and said she needed it because she was having troublegetting ababy sitter. This would imply that her originalintentionhad been to return to work on September 1. Inany event, she said nothing about that in her telephoneconversation with Schilero Also, I find her conduct onSeptember 3 somewhat strange, if her story is taken liter-ally.She came into the office on September 3 to vote ata unionelection and was told that her ballot was being26 G C Posthearing Br, p 7 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenged because she was terminated. She had no curi-osity as to the reason, she does not claim she asked, andwas not told, or asked and was given a false reason. Shewas not shocked, dumbfounded, or outraged She did notobject, but instead accepted the news of the challengeimperturbably and without curiosity.Thus, I find it necessary to discredit Welcome's ver-sion of the events of her alleged discharge I found Schi-lero a credible witness, not at all confused about theevents in question, whose testimony was corroborated byanother witness. I was impressed by the fact that Ep-stein's list of ineligible voters, consisting of the names ofemployeeswho had been terminated, containedWel-come's name, since that list was necessarily preparedprior to September 3 and indicates that she was consid-ered terminated before that date, to wit: on September 1.Schilero testified thatwhen he received Welcome'stelephone call, he pointedly told her that he was goingby the memorandum in the file and that she would bedeemed to have quit if she did not return on the stipulat-ed date. He would check with Leonti and honor any ex-tension he had given her and call her back to tell herthat the time was extended; if Leonti did not back herup, he would consider her terminated as of September 1.His half of the telephone conversation was overheard byPhilippe Baroulette, the lead. Baroulette knew Schilerowas talking to Welcome because he picked up the tele-phone when her call came in and knew her voice.Schilero testified that Leonti had no recollection ofhaving been asked for an extension by Welcome or ofhaving granted her one. They checked her file togetherand found no extension.27Inasmuch as Welcome herself terminated her employ-ment by failing to return on time, and inasmuch as theRespondent had the right to insist upon the precise per-formance of the terms and conditions of her maternityleave, 28 I find that the Respondent did not discriminateagainst her with respect to hiring or tenure. Even if I be-lieved that the Respondent was glad to be rid of a unionsupporter, the Act does not extend to such desiderata butonly to acts or omissions in violation of the Act's objec-tivesThere is no basis for a finding that she was firedfor any reason except that advanced by the Respondent.Accordingly, I find that the Respondent did not dis-charge Welcome because of her union activities or mem-bership, as alleged, and in fact did not discharge her atall,and has committed no violation of the Act with re-spect to her.27 An attempt was made to impeach Schilero's credibility by the testi-mony of a former employee, Cheryl Ryan, who had been one of Scht-lero's leads, to the effect that around the date of the election she men-tioned to Schilero that she had heard that Welcome was returning theMonday after the election She quoted Schilero as saying, "No, she's notI'm going to fire her" She also quoted him as saying, "We don't wantthat kind" around in the office Existence of union animus is not an essen-tial inference from these remarks, which are consistent with the provenfacts of the case and his own testimony The conversation is fixed in timeas occurring after September 1, the date of his telephone conversationwith her He had said that so far as he was concerned, she was terminat-ed as of then The reference to that kind" can as easily be deemed refer-able to indifferent employees as to anything else Its interpretation is amatter of pure speculation In any event, Schilero denied making theremark28American Motors Corp,206 NLRB 287, 291 (1973)IV THE ALLEGED VIOLATIONS OF SECTION 8(A)(1)A. Curtailmentof Use ofBulletin BoardThe complaint alleges that around April 1981 Local 51commenced an organizational campaign among the Re-spondent'semployeesThe earliest date on which theRespondent concedes knowledge of it is May 19. It isfurther alleged that about May 6, 1981, the Respondent,acting throughTerryMuccio, promulgated the followingrule:Effective immediately, no one will be allowed tohang anything on the bulletin boards over thepunch clock without my permission.Muccio testified that on May 4 she found an obscenepiece of literature entitled "LiberatingMasturbation"posted on the bulletin board at the timeclock. With Ep-stein's permission, she issued the notice prohibiting post-ings without her permission The literature in question isin evidence and there is no dispute about the improprietyof posting such material in a conspicuous location in aplace of business.There is no evidence which would tend to establishthat the motivation for the restriction was to interferewith rights of employees under Section 7 of the Act, orthat the object was any purpose other than to keep im-proper material off a conspicuously positioned bulletinboard. The credible evidence establishes that the restric-tionwas imposed prior to the time the Respondent hadknowledge that union organizational activity was takingplace.There was evidence that subsequently Magied re-moved a copy of Section 7 of the Act which had beenposted, and the parties have debated whether this waspermissible because of alterations in the form used; thereisno debate, however, over the fact that Pryce postedand distributed copies of a notice of a union meetingwithout interference, nor over the fact that a number ofother bulletin boards remained available in the premisesfor the unrestricted use of the employees.Under these circumstances, I find that the rule promul-gated by Muccio was not a violation of the Act.B. Interrogation by Robert EpsteinThe complaint alleges that about August 27, 1981, theRespondent, acting through Robert Epstein, at its facilityinterrogated its employees regarding their membership,activities, and sympathies in and on behalf of Local 51.Only one employee, Sheila Copper, testified with re-spect to such interrogation, and her testimony was limit-ed to a conversation between herself and Epstein. Sheconceded that she did not hear what he said to any otheremployee. She testified to the following effect:Q. Tell us what Mr. Epsteinsaidto you when hecame over to you.A. Hello. He asked me how did I feel working atVolt and I told him it was okay and then he asked,he started speaking and then he asked me how did Ifeel, oh, no, he said that there wasn't need, he was VOLT INFORMATION SCIENCESsaying something about there wasn't a need for theunion to come in because we were doing fine as wewere, and he asked me about it.And I said I didn't have any comment, and thatwas that.A less coercive conversation would be hard to imag-ine, and in the absence of any element of coercion theconversation cannot be held to violate the Act, for "[a]noncoercive statement under noncoercive circumstancesisnot unlawful."29 This is especially true if the conver-sation is an isolated incident 30 Conversations which are"merely discussions over the pros and cons of unionism. . . cannot be construed as an interrogation.,' 31InBlue Flash Express,109 NLRB 591 (1954), in hold-ing lawful an inquiry which occurred in a backgroundfree of coercion and which contained no threat or prom-ise, the Board stated-[I]nterrogation of employees by an employer as tosuch matters as their union membership or union ac-tivities,which,when viewed in the context inwhich the interrogation occurred, falls short of in-terference or coercion, is not unlawful. .. .We hereby repudiate the notion that interroga-tionper seis unlawful. . . .In our view, the test is whether, under all the cir-cumstances, the interrogation reasonably tends torestrain or interfere with the employees in the exer-cise of rights guaranteed by the Act 32C. Threat to EmployeesThe complaint alleges that about June 10, 1981, theRespondent, acting through Luqman Magied, at its facili-ty, threatened its employees with unspecified reprisalsbecause of their activities in Local 51.The allegation is based on testimony by Josh Pryce asfollows:Q. And where did you speak to Curtis Thomas?A.Well,Curtis sits right next to me, and wewere talking about the Union, and we were talkingabout that we would really have to convince a lotof people to get into the Union, and that if-wewere talking about the benefits, and how comforta-ble it would be, and Luqman sits behind us, andsometimes we would forget that he's there, and Iremember when we had that conversation, Luqmaninterrupted and he said to me "Boy, you really aretrying to commit suicide."The testimony sounded plausible to me, quoting a nat-ural colloquiallism as Magied's reaction. There is no ap-parent reason to disbelieve Pryce on this point, especiallysince, had he wanted to fabricate a story, I am sure he29Flint ProvisionCo, 219 NLRB 523 (1975),Georgia Highway Express,170 NLRB 1335, 1337 (1968) ("He asked us what our gripes was, whatwe had to complain about and what the trouble was"-held not coerciveinterrogation )30Complas Industries,255 NLRB 1416 (1981)31Howard Aero,119 NLRB 1531, 1533 (1958)32 109 NLRB at 593321could have done much better As it is, I think the quotedremark falls into that class of ambiguous statementswhich have been held not to be threats because they aretoo ambiguous to compel the listener to conclude that re-prisalwill be the consequence of continued activity onbehalf of a union 33 The statement is not coercive.Accordingly, I find no violation of the Act in this re-spect.D. TheReprimand,Suspension,and Discharge ofJohnMulrainJohn Mulrain started working for Volt in May 1978and at the hearing the Respondent's counsel concededthat his work was excellent and that he had received payraises during the period of his employment He was headgridder on the night shift in the production department.As a gridder, it was his function to plan and design thepagesAs will be explained below, he transferred to theday shift effective May 11 and he survived there exactly1day.George Gallarello, the supervisor of the produc-tion department, testified that in his opinion Mulrain wasan "average" worker, doing fair work, but he was awarethat "everybody was saying that he was doing goodwork." Philip Leonti's evaluation was that Mulrain was agood worker.The Respondent does not attribute Mulrain's dismissalto any shortcomings in his work performance, but to hislack of proper attitude toward the Company. The com-plaint alleges that he was discharged because in two in-stances he complained to the Respondent about the em-ployees'working conditions and because the Respond-ent, by dismissing Mulrain, sought "to discourage em-ployees from engaging in such activities, or other con-certed activities for the purposes of collective bargainingor other mutual aid or protection "1.The lighting incidentInDecember 1980, while Mulrain was training NoelCreary, another employee, in the gridding work, Crearycomplained about the inadequacy of the lighting Crearyonly spoke to Mulrain about it There is no evidence thatany other employee complained to management aboutthe lighting.Nevertheless, a genuine problem existedwith respect to the lighting, for Epstein ultimatelybecame involved in order to obtain repair of certain fluo-rescent fixtures by New York Telephone. On the night inquestion, however, no corrective action was taken untilseveral requests for additional lighting had gone unheed-ed and Mulrain had found it necessary to address thepersonnel in the production department in a voice loudenough to be heard by everyone in the department.While he was talking, Frank Giordano, a lead who mayhave had supervisory authority at the time, telephoned33The following statement was held "too ambiguous" "You knowwho is going to pay for this, don't you'i It is going to come out of ourprofit-sharing."Leggett'sDepartment Store,137NLRB 403, 404 (1962)The following statements were deemed too "equivocal" a statement thatparty felt "stabbed in the back", a comment about organizational activitythat, "Whoever started it better make sure what he was doing"LernerShops,91NLRB 151, 152 fn 4 (1950), andInvolex Sales Co,152 NLRB773, 775 (1965), respectively 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDGallarello at home and was authorized to obtain a lampfrom the stockroom for Creary to useThisincident occurred on a Friday night when Leontiwas not working,and he received a report about it fromGiordano the following Monday. He reproached Mulrainfor causing a disturbance and Mulratn denied havingdone so. Leonti testified that Mulrain's response includeda statement that he had"used a mental trick on Frank, Igot him to put a light in there."No disciplinary action was taken by the Respondent inconnection with this incident.2.The telephone incidentEmployees were normally allowed to use the companytelephones to make emergency calls and short personalcalls.On April 20 the receivers were removed from thetelephones to prevent outgoing calls because someonehad made 1I unauthorized calls to Kingston, Jamaica.The telephones remained cut off for 2 days while theperpetrator was being tracked down He was identifiedand terminated and the telephone privileges were re-stored.However, this did not occur before Mulratn hadstarted down the path which the Respondent says led tohis dismissal.On the night of April 21, Mulratn delivered tirades inthe fifth floor lounge, in the elevator,and inthe corridorbetween the departments in which he excoriatedmanage-ment for penalizing the employees while permitting whathe claimed were gross abuses by supervisory personnel.He asserted that what the Company had done with thetelephones was wrong, pointing out that there were em-ployees with medical problems, that employees could notcommunicate with their families in a crime-ridden city,and that they could not let their families know whenthey were working overtime. He further asserted that heknew about thefts from management by supervisors andthat unless something was done he "would go through achain " He also declared that supervisory personnel whohad themselves punched out by other employees andLuqman Magied's constantly sleeping on the job andharassing people cost the Company more than the phonecalls that had been made to Jamaica. He suggested thatthe employees organize a protest and sign petitions tohave the telephones restored.Mulrain testified that he was expounding in this fash-ionwhen Leonti walked in "and I told him we wantedour rights, and I then reeled off all of their crimes to himand he said something to me like, 'You are trying tomake a scene."' Mulratn testified that Leonti then sus-pended him and sent for a telephone company securityguard,who came up and escorted Mulrain out of thebuilding.Mulrain testified that as he was going to the el-evator with the guard, "Noel Creary followed me show-ing his solidarity."Leonti's account of the incident portrays Mulrain asbelligerent, insubordinate, and disruptive, an impressionalready implanted in my mind by Mulrain's own testimo-ny.Leonti testified that he encountered Mulrain as hewalked through the production department on his wayto the conference room. It was between 8:15 and 8:30p.m. He was in the process of investigating the long-dis-tance calls.Mulrain was standing at his work area, yell-ing, "I want my rights." Leonti asked him to calm downand come into the conference room to talk to him butMulrain dust kept shouting.He started yelling about the telephone saying thata phone call costs 10Q, then he was yelling that theblack man is being punished the way he has beenpunished throughout history. One black man doessomething wrong and all are punished for it. Thenhe went on to talk about-he said, but the whiteboys they don't get punished. He said something,the white boys in the file rooms snort three poundsof cocaine and nothing happens to them They selldrugs and nothing happensLeontt said that at that point he had really stopped lis-tening to him and was concentrating on what to doabout him. He thought Mulrain was shouting loudenough for everyone on that floor to hear, except per-sons inan office which was separated by a closeddoor. 34Leonti testified that the first thing he told Mulrain wasthat he should calm down, that that was no way to solvea problem. He invited him to go into another room totalkMulrain refused and kept on yelling. Leonti testi-fied:I then told him, John, if you continue this, I haveto suspend you for the evening. He didn't pay anyattention to me He kept on yelling. I walked up tohim, I said, John, please leave, you're suspended forthe evening. At that point he refused to leave. I dustwent right to my desk, I called up building security,and said, I need a guard up here as soon as possibleto remove someone from the premises.Leonti testified that while they were waiting for theguard Mulrain "just kept yelling." He was yelling, nowthey're going to get someone up here to shoot me be-cause I'm yelling." According to Leonti, Mulrain wasstaring into space, his hands were raised at times, and hewas yelling continuously.The guard came up and was directed by Leonti toescort Mulratn out of the building Mulrain calmed downand assured the guard he would not give him a hardtime and they walked out together. Creary, who hadbeen sitting at his work station, got up and followed theguard and Mulrain out to the elevator. Leonti followedthem and told Creary that he should stay on the floor,because leaving the floor during working hours couldlead to termination as a violation of company policywith respect to leaving the work station during worktime.Creary got off the elevator and returned to hiswork station when Mulrain told him he was all right.34 Adjacent to the production department is an area in which photoco-pying is done, and the proofreading department is contiguous to it ontwo other sides The area is divided into three departments by partitionswhich are 6 feet high, leaving open space between the top of the parti-tions and the ceilingMulrain's voice was apparently heard throughoutthe area, for Edgar Torres, whose desk was separated by a distance of 50feet and two partitions from the spot where Mulrain was standing, cameup to Leonti and asked him what it was all about VOLTINFORMATION SCIENCESCreary did not participate in any way in Mulram's out-burst.A period of about 5 minutes appears to have elapsedfrom the time Leonti joined Mulram until the time Mul-rain got on the elevator According to Leonti, Mulraindid not stop yelling until the guard came upWhile hewas yelling, other employees, including Creary, hadstopped working and were staring at him Those whonormally were seated with their backs to him turnedaround to see what was going on. After Mulrain left,conditions quickly returned to normal.Mulrain insisted that he had not spoken loudly enoughto be heard in all the departments and asserted that theemployees had just returned from their break and hadnot yet resumed work when he addressed them. At thesametime, he suggested that the break might not havebeen over, though everybody was back at their work sta-tions. It is clear that he went on talking forsome timeafter they got back to their work stations, soitseemshighly probable that at some point during his oration thebreaktime came to an end, if it had not ended before hestartedHe conceded that he spoke loudly enough to beheard by all of the workers in the production depart-mentThough he denied that he had been yelling, heconceded that persons in the other departments couldhave heard him speaking without being able to make outwhat he was saying and that he was speaking in a"strong voice."The extensive testimony respecting the loudness of hisvoice and who could hear him is actually of relativelylittle importance, forMulrain did not dispute the factthatwhen he came back up in the elevator he did notstartwork though his break was over, and either keptthe other employees from resuming their work or, if theyhad started, brought their work to a haltHis actionswere unquestionably disruptive.It isnot clear from Mulrain's testimony whether heunderstood that his suspension was only for one night.He neithercame innor called the following day. Goingdown in the elevator, Mulrain was asked by the guardabout the length of his suspension and he professed notto know. Nevertheless, he returned on April 23 withouthaving telephoned in, so he must have known his suspen-sion was over.Creary's testimony respecting the incident corrobo-rates Leonti's version of it Creary testified that Mulrainaddressed the employee body generally and declared thatmanagementchose to punish the entire Company for un-authorized calls made by one individual while refusing topunish a supervisor who slept in front of the employeesCreary specifically confirmed that Leonti asked Mulrainto go into the conference room with him and called theguard when Mulrain refused to do so.On being advised of the incident by Leonti, Epstein in-structed him to give Muccio a memo about it and to pre-pare a final warning memo to Mulrain and give it to himwhen he returned to work the following day. The fol-lowing day, April 22, Epstein remained late in order totalk to Mulrain but Mulrain did not report for duty onthe night shiftHe did not call in. He returned to workon the evening of April 23 Leonti presented him withthewrittenwarning and told him that such behavior323could not be accepted.Thiswas done in Magied'spres-ence.3Mulrain's union activities and the Respondent'sknowledge of sameMulrain testified that his interest in unionizing theshop began "probably in December" 1980. By January1981 he was convinced as a matter of principle that aunion was needed. At that time Magied told him theCompany was antiunion and he told Magied that Crearyhad convinced him of the need for aunion.According toMulrain, Magied and he agreed that a union was needed.Mulrain did not meet the business representative ofLocal 51, John Gurrieri, until the end of April or the be-ginning of May. He filled out a union membership cardon May 4 and thereafter saw Gurrieri frequently. He in-troduced Gurrieri to Sal Rada, an employee in the pro-duction department who had been with Volt for about 5years, and brought a committee from Volt consisting ofCreary,Henry, Cheryl Selden, and Paul Cox to theunion offices for a discussion as to how they could get aunioninto Volt.According to Mulrain, attempts were made to keep or-ganizationalactivity secret.Gurrieri advised secrecy andlimitationof activities to breaks and lunch hours, and pe-riods before and after work.However, it is contended that notwithstanding such ef-forts, theRespondent learned of Mulrain's activities.There was testimony that an employee made some re-marks which were overheard by another employee be-lieved to be a spy for management, and that Magiedoverheard some talk about union activity and remarkedthat they seemed to be "trying to commit suicide." And,of course,Mulrain asserted that he had general discus-sions about unions with Magied in January.35If the Respondent had such knowledge, then thetiming of Mulrain's discharge is significant In addition,theGeneral Counsel attempted to prove that the Re-spondent believed that Mulrain attempted on May 11 tobegin union activity on the day shift and that that affect-ed the timing of his discharge. The General Counsel in-troduced testimony by Mulrain to the effect that on May11, 1981, during the afternoon break, on the elevator, hegave Sal Rada John Gurrieri's business card, that Rada"understood the secrecy of it right away" and put it inhis pocket; that on May 12 he spoke to Rada during amorning break in the fifth floor cafeteria and Rada askedhim about the business card; that he told Rada the namesof a number of people who were joining with him in or-ganizational activity including Pryce,Torres,CherylSelden,Waite, and Curtis Thomas and commented thatthey had fired Creary already, that Rada had a very neg-ative attitude, suggesting to Mulrain that ultimately theother people would betray him; and that the next dayRada had a conversation with Frank Gallarello, the pro-duction supervisora'Mulram testified that when Gallarello offered him a transfer to theday section,he assumed management knew he was heading a'umon 'andwanted him out of the night shift 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf coursethe GeneralCounselhad no proof of whatwas said between Rada and Gallarello.That is left tospeculationGallarello, in his own testimony,insistedthat no matters pertaining to the Union were discussed.Nevertheless,at 2 or3o'clock,on thatvery day, hebrought Mulrain from his work station to Epstein's officefor a conference with Epstein.He left him at the door.TerryMuccio andPhil Leontiwere sitting there withEpstein,waiting for him. According to Mulrain,Epsteinopened the meeting with the statement that he had beenconcerned about theApril 21situation.Leonti proceededto describe the eventsof thatevening, quoting Mulrain'sremarks about wanting his rights,the white people get-ting thingswhich theblacks were not getting, and re-marks in a similar vein. Epstein then said that since Mul-rainwas bitter and was spreading his bitterness to theday shift, they wouldhave to let him go.A fullerhistory of Mulrain's dealings with Leonti andhis conferences with Epstein is given below in connec-tionwith the discussionof theRespondent's contentionsrespecting the discharge.4 Union animusSeveral circumstances are relied on by the GeneralCounsel to establish union animus on the part of the Re-spondent.In January,Magied told Mulrain that the Companywas antiunion.On the occasionwhenLuqman Magied overheard anemployee's remarks concerning union activity,he com-mented that Mulrain and the other employee seemed tobe "trying to commit suicide."There arealso certain remarks attributed to FrankSchilero around September 1, which were noted in thereview of the circumstances of Diana Welcome's dis-charge.There is theclose relationship in time between Mul-rain's conversation with Sal Rada on May 12 and his dis-charge.On May11, in a meeting with Mulrain in Epstein'soffice,TerryMuccio exploded and made remarks criticalof Mulrain's involvementwiththe problems of other em-ployees.She went into a "tirade " Mulrain testified asfollows.Q You don't recall anything of what she said?A. She was saying that, "you ought to mind yourbusiness, you shouldn't worry about other employ-ees, you should worry about yourself, why do youworry about these other people," she said, "youought to just worry about yourself, don't worryabout other employees, we'll handle that, stay awayfrom other employees," something to that effect,she was going off, I don't-she was saying a lot ofthings about that about stop worrying about otheremployees that was the-of her tirade.Finally, there are a number of remarks about Mulrain's"bitterness"which are discussed in detail below. TheGeneral Counsel argues that the term "bitterness" is aeuphemism for "union activity."5.TheRespondent's contentions respectingMulrain's dismissalThe Respondent contends that whether or not Mul-rain'sprotests on April 21 and on prior occasions wereconcerted protected activity, his subsequent insubordi-nate conduct was not, and it is contended that these in-subordinate actions on his part were the basis for his dis-missal.A close examination of all of the evidence re-specting the events subsequent to April 21 is thereforeessential.Mulrain's testimony emphasized the proteststhemselves,while the testimony of the Respondent'sleads and supervisors paints a picture of subsequent pos-turing, insolence,and insubordination on its part.After the incident on April 21, according to the testi-mony of Epstein and Leonti, Leonti told Epstein that hehad suspended Mulrain for one evening.Epstein directedhim to leave Mrs. Muccio a complete writeup of exactlywhat had taken place and to prepare a final warning forMulrain to sign.Epstein remained late the next evening(April 22) to talk to him Mulrain did not come in thatevening and did not call. He reappeared on the eveningof April 23. Epstein instructed Leonti to deliver the finalwarning and let him know that Epstein wanted to talk tohim Leonti complied promptly with his instructions, butfrom April 23 to May 4 Mulrain did not come in to seeEpstein.On one evening when Epstein was unable tostay late he left word for Mulrain to come in early to seehim, but Mulrain did not do so.On April 29, Mulrain sent Leonti a letter disputing thematters set forth in the warning, and stating that hisobject had been to alleviate unfavorable working condi-tions.Leonti received it on May 4 and showed it to Ep-stein.According to Epstein's testimony,he had plannedto stay late that night to see Mulrain in any event Onthe evening of May 4, therefore, Epstein stayed late andLeonti brought Mulrain in to see him Mrs Muccio wasin the office with Epstein when they entered. Mulrain in-sisted that Leonti leave, telling Epstein that he did nottrust him, so Leonti left and George Gallarello came in(At thehearingMulrain testified that he insisted onLeonti'sexclusion for the purpose of demeaning him.)He then made complaints about the supervisors andleads, describing improprietieswhich hehad witnessedon the part of supervisors and management personnel:supervisors sleeping; selling and using drugs; smokingmarijuana;having other people punch their clocks Allof these complaints were about supervisory personnel.36There were no complaints about working conditions andtherewas no mention by Mulrain to Epstein about aunion or any union activity.37Epstein thanked him fora6 Employees have no Sec 7 right to engage in activities designed toeffect or influence changes in management hierarchyLouisiana CouncilNo17, 250 NLRB880 fn 3 (1980)37 InMushroom Transportation Co v. NLRB,330 F 2d 683, 685 (3dCir 1964), denying enf 142 NLRB 1150 (1963), the court commented,It is not questioned that a conversation may constitute a concertedactivity although it involves only a speaker and a listener, but toqualify as such,itmust appear at the very least that it was engagedinwith the object of initiating or inducing or preparing for groupaction or that it had some relation to group action in the interest ofthe employees VOLT INFORMATION SCIENCESbringing these matters to his attention and said he wouldlook into them He then proceeded to talk about theevents of the evening of April 21 He told Mulrain thathe would have fired him for his outburst, the racial re-marks, the yelling, the disruption of operations, and espe-cially for not showing up for work the next day Mulramstated that the reason for what had happened was thelocking of the telephones and the fact that supervisorsand leads were making long-distance calls Epstein toldMulram that he had found out who had made the calls,and it was not any of the supervisors and leads. Mulrainthen brought up the matter of Noel Creary's discharge,which he believed was because of him Epstein told Mul-rain that at least 2 weeks prior to April 21 he had direct-ed Creary's discharge, which was actually supposed tohave happened on the evening of April 21 but was de-layed because of the telephone incident and Mulrain's en-suing outburstThe Respondent takes the position that Mulrain wasnot engaged in concerted protected activities but wasacting solely in his own interests at the May 4 and laterconferences. Epstein testified that Mulrain never assertedat any of their conferences that he was looking out forthe interests of the employees. What he actually said wasthat he was looking out for the interests of the Company.He did not claim to be acting as a spokesman for anyother employees on April 21, did not say he had everbeen asked to do so, did not give any indication that hehad been acting jointly with any other employees onApril 21, and did not complain about any working condi-tions other than the actions of the leads and supervisorswhich he said were against the interests of the Company.The evidence supports the Respondent's contention in-sofar as the conferences are concerned, but there can belittle question that on April 21 Mulrain was speaking onamatterwhich he correctly regarded as a matter ofcommon employee concern His remarks on that occa-sion, even if overly emphatic in tone, constituted protect-ed concerted activity.38Several days after the May 4 meeting, Gallarello ad-vised Epstein that he had an opening on the day shiftwhich Mulrain, who had once expressed interest in a dayposition,could have since he was the senior nightworker on the night side It is asserted that the job wasoffered to Mulram on the assumption that he would behappy to make the transfer, especially in view of his dif-ficultieswithLeonti,but that instead,Mulrain toldLeonti, who transmitted the offer to him, that he wouldthink about it. After some delay, he accepted the trans-fer.He started on the day shift on May 11.At the time he accepted, Mulrain requested a furthermeeting with Epstein, which Epstein scheduled for MayII as a matter of convenience. At this meeting, whichwas also attended by Gallarello and Muccio, Mulrain de-manded the removal from his personnel file of Leonti's38The test of whether concert of action will be found to back up theactions of a lone complainer is whether the actions "relate to conditionsof employment that are matters of mutual concern to all the affected em-ployees"Air Surrey Corp,229 NLRB 1064 (1977), enf denied on othergrounds 601F 2d 256 (6th Cir 1979) See alsoLloyd A Fry Roofing Co,237 NLRB 1005, 1006 (1978), enfd 651 F 2d 442 (6th Cir 1981),AlleluiaCushionCo, 221 NLRB 999, 1000 (1975)325warning dated April 23. Epstein refused, telling Mulramthat he believed the contents to be true and that suchmaterial could not be expurgated from a personnel file,and pointing out to him that the matter would be buriedas a night-shift matter and was better not brought upnow that he was on the day side. Mulrain continued tolook upset and Epstein commented about it.At this point, there occurred the discussion of "bitter-ness" on Mulrain'spart which the Respondent has assert-ed as onebasis for his discharge. Epstein testified that hesuggested that Mulrain let the matter of the written rep-rimand be forgotten, but Mulram indicated it continuedto affect him and that he was very bitter and disgruntled.Although four persons testified to the conversation (Ep-stein,Gallarello,Muccio, and Mulrain), it is not entirelyclearwho first used the word "bitter" or what it wasthatMulrain said he was bitter about In his testimony,Mulrainclaimed to have been bitter because statementswere contained in Leonti's April 23 warning whichsimply were not true, but asserted he was not "bitteragainst the company " It may very well be thata seman-tic difficulty clouded thetrue meaningof what Mulrainwas saying.Mulrain described the conversation of May11 in part as follows:Q. Now, during this conversation did the matterof your bitterness come up9A. My bitterness?Q. Yes.A. Yes.Q. Did you say you were bitter because of theracistaccusation that had been made against you?A. He asked me if I was bitterQ. Yes, and you answered you were?A. I answered, "I'm bitter about thatstatement inthat letter "Q. The statement in the warning letter?A. Yes, sir.Q.And which statement in the warning letterwere you bitter about'A. I was bitter about the lighting situation whichIwas completely right about everyone said so, andthen Leonti wasn't there at that time, and I wasbitter about him saying thatImade racialremarksQ.Now, after you told Mr. Epstein that youwere bitter, what did Mr Epstein say?A. Mr Epstein answered he said, he said to me, Ididn't tell himIwasbitter, he used the word, hesaid,"were you angry?" I said, "Yes, I'm angryabout that." He said, "Are you uncomfortable aboutthat?" I said, "Yes," he asked me if I was bitter, andI said, "yes, I'm bitter."Q Now, after you said, "yes," what did Mr. Ep-steinsay about that answer9A. He said, "If you're bitter, go find you anotherjob because we don't like bitter employees here."Mulrain's version of the May 11 conference thus dif-fers from Epstein's in that it suggests that Epstein sup-plied the "bitterness" verbiage and was leading Mulrainalong. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause Mulrain was disputing Leonti's account of theevents of the evening of April 21, Muccio suggested afurther meeting at which Leonti could be present.39 Thiswas set up for the following day, May 12 Before themeeting started, Gallarello, on the basis of informationsupplied to him by Sal Rada, reported to Epstein thatMulratn "had been talking to employees against theCompany." The General Counsel contends that theterms "bitterness" and "talking against the Company"were euphemisms employed by Gallarello and Epsteinfor union activity.At the May 12 meeting, Leonti gave his version ofwhat had transpired on the night of April 21, which Ep-stein checked point by point with Mulrain. Finally, ac-cording to Epstein's testimony, Epstein asked him ifthere was anything at all that he could do to resolve thisbitterness.Mulrain answered, "No, there is nothing. I'mdust bitter." On receiving this response, Epstein told himthat in view of his insubordination and bitterness it wasprobably better to part company and he initiated the ter-mination paperwork.InMulrain's version, however, the result of the May12 conference is depicted as a foregone conclusion. Mul-rain testified that he denied the truth of Leonti's version,and specifically denied that he had made any racist re-marks, but he made no rebuttal because he recognizedthe futility of attempting to defend himself. "I'm sittingthere and I know what the man is going to do to me."His dialogue with Epstein is quoted by him as follows.Q. Did Mr. Epstein say after listening to you andtoMr. Leonti that he believed Mr. Leonti's version?A. He said something like, "for making racial re-marks," he said, "he should have fired you on the23rd, shouldn't let this go." He said, "I tried to giveyou a new life bringing you on the day shift andyou're spreading your bitterness on the day shift."He said, "I'm paying you off, I'm going to pay youfor the rest of this week, give you your vacationpay, give you some personal time and goodbye."Q. Did you after that meeting on the 12th repeatthat you were bitter?A. No.Q. Did he ask you whether you were bitter?A.He said I was spreading my bitternessthroughout his staff.99Mulrain'scredibilitywas notenhanced by his proclivity for makingunfounded charges and by other admittedly deceitful behavior In con-nection with the April 23 memorandum, he alleged to the Equal Employ-ment Opportunity Commission that he and other black employees hadbeen subjectedto intimidationand threats of discharge and that thatwould not have occurred had they been Caucasian He admitted that hedid not believe the charges In the lighting incident, he claimed he"tricked" Giordano into supplyinga lampWhen offered the job on theday shift, he kept Gallarello waiting for his answer, he admitted hewanted the transfer but was "suckering the company " He testified, "Iwas resisting it to their faces, but we had planned for me to go to the dayshift "At the sametime,he testified he thought the Company wantedhim to go on the day shift because it knew of his union activities Refer-ence has already been made to his attempt to demean Leonti by exclud-ing him from a conference with Epstein6Analysis and conclusionThe General Counsel established a prima facie case,but not a convincing one. It has been established thatMulrain, a competent night-shift worker, not previouslyin trouble, addressed the employee body on two occa-sions about problems relating to working conditions,became interested in the Union in January 1981 andbegan engaging in activity in support of unionization inApril or May. Unionization activities by the employeesintensified in late April or May. On May 12, 1 day afterhis transfer to the day shift, Mulrain was fired. Evidenceintroduced to show the Respondent's awareness of unionactivity throughMagied and Rada was weak, but cov-ered that item of the General Counsel's prima facie case.For proof of animus, the General Counsel relied on quo-tation of remarks made by Muccio, the assistant projectmanager, remarks by Magied and Schilero, and the refer-ences made by Epstein and Gallarello to Mulrain's "bit-terness" and his spreading of it to the rest of the staffMulrain's testimony for the most part substantiated thedescriptions furnished by the Respondent's witnesses ofhis behavior in the lighting incident, the telephone inci-dent, and the conferences with the supervisory personneland with Epstein His hostility toward Leonti and Gal-larello is obvious from his own remarks and references inhis testimony to deliberate attempts to insult or outsmartthem.His description of events, in numerous respects,such as the loudness of his orations, corroborates that oftheRespondent'switnesses.While he denied makingsome of the remarks attributed to him, not a single otheremployee, including Creary, testified in such a manner asto contradict in any important respect the versions ofthese events put forward by the Respondent's witnesses.Epstein, a highly credible witness in terms of consistencyof testimony and demeanor, recited the things that dis-turbed him in Mulrain's behavior: the accusation, provedon investigation to be completely unfounded, whichMulratn made on April 21 that "The white boys aresmoking and selling pot in the file room"; his remarksabout bitterness toward the Company; his reviving theargument about removing the memo from his file on thefirst day of his new assignment; his insubordination in re-fusing to accompany Leonti into the file room for a dis-cussion and in refusing to leave the premises whenLeonti suspended him; his failure to come in or tele-phone the following day; his refusal to sign and acknowl-edge receipt for Leonti's warning; and his refusal tocome in to see Epstein.Furthermore, the observation must be made that in toomany instances the General Counsel's case rests on evi-dence of situations which is not quite sufficient to affordcompletely satisfying clarification. A perfect example isthe testimony that Magied, on the one hand, had encour-aged Mulrain and Creary to look into the possibility ofunionization in January, but later, on overhearing discus-sion of the Union, had labeled such activities as suicide,the testimony of Cheryl Ryan that she was instructed tohelp build a case against Cox, a union activist, by teach-inghim some difficult operation, because Schilerowanted to get rid of Cox, whereupon the Respondent of-fered testimony, which was not rebutted, that the oper- VOLT INFORMATION SCIENCESation Cox was to be taught was a basic beginner's typeof work of extremely simple nature and that Coxis stillemployed; and the conjectural nature of the inferencewhich the General Counsel contends should be drawnfrom the testimony about the conversation between SalRada and Frank Gallarello. Neither side called Rada.The failure to do so counts against the discriminatees,though he was equally available to both sides, the issuewas what he told Gallarello, and I had only Gallarello'stestimony as to what the discussion involved. In the faceof Gallarello's testimony, I must infer from the failure oftheGeneral Counsel to call him that had he done so,Rada's testimony would not have supported his versionof the case.The Respondent denies having had knowledge ofunionactivityprior to receipt of notices from theNLRB, the earliest of which was received on May 14;denies that the remarks attributed to Magied and Schi-lerowere made by them, points out that, in spite ofnotice of union activity, the Respondent took effectiveaction to save the jobs of everyone on the night shift,which was being eliminatedas aneconomy measure atthe insistence of New York Telephone; and points outthat the Respondent saved the job of Cox after he wasdenied admission to the building by New York Tele-phone for throwing an umbrella down a shaft, though hewas aunionactivist (and is stillemployed).Generally speaking, the Respondent's witnesses testi-fiedwith fairly good recollection of events, few contra-dictions, and generally persuasive demeanor.40 The Re-spondent's account of the facts does not labor undersome of theenigmaswhich beset the discriminatees'cases.The character of Mulrain's conduct is well establishedby the evidence though Mulrain's conduct did not resultin dischargeuntilapproximately 3 weeks after the mostegregious incidents. The period from April 21 to May 12saw Mulrain, Epstein, and Leontiengaged ina develop-ing situation, the pertinent events being Leonti's memo,Mulrain's rebuttal letter, the meeting of May 4, the trans-fer of Mulrain to the day shift, and the meetings of May11andMay 12 The Respondent's contention that itacted in good faith to alleviate the personal confronta-tion between Leonti and Mulrain sounds plausible and isstrengthened considerably byMulrain's own acknowl-edgements of bitterness. Thisis notto say that there areno weaknesses in the Respondent's contention that Mul-rainwas discharged because he had stated that he wasbitter and disgruntled against the Companyand thatnothing could be done to resolve that bitterness, and be-cause of Mulrain's acts of insubordination. If the eventstowhich the Respondent points in justification actuallytriggeredMulrain's discharge, there seems to have beenan unexplained delay in reaction. For example, EpsteintoldMulrain that he should have been fired for his con-duct on April 21, when he refused to go into the confer-40The mere fact that Gallarello, Boynton, Giordano, Schilero, andMagied were employed by the Respondent does not require that I dis-count their testimony to any degree The demeanor of the witnesses wasconsideredin determiningwhether the fact of their employment by theRespondent has influenced their testimony, and I find that it has not SeeGeneral Motors Corp, 243NLRB 614, 615 In 8 (1979)327ence room with Leonti and when he raised an uproar.However, he was not fired and there is no explanation ofthe failure to discharge him. It has already been notedthat a question exists as to who first used the languageabout "bitterness." It also appears that Epstein, in direct-ing Leonti to issue a warning, told him to issue a "finalwarning." There is no evidence of any prior warningthough Mulrain had been rebuked by Leonti after thelighting incident.Epstein thus gives the appearance ofpushing mattersto anabrupt finality.A further observationis inorder on the question ofhow the expression, "bitterness," came into vogue. Thestatement attributed to Mulram does not quite ring trueto my ear when consideredas anaffirmative, unsoliciteddeclaration by him to Epstein; Mulrain's own version,quoted above,seemsmore realistic. It is countered byMuccio's testimony that the term "bitterness" was firstused by Mulrain Obscureas its originmay be, however,thismuch is certain: the meeting at which it was first ut-tered was one which took place at the instance of Mul-rain,not Epstein, and was requested by Mulrain for thepurpose ofpressinghis view with respect to matters offact he was disputing with a person in a supervisory po-sition,which inevitably led to the disastrous meeting ofMay 12.41 Thus, both of themeetingsatwhich Mulrainmade the statements on which Epstein impaled him wereproducts of his own initiatives, a fact which undercutsthe otherwise inevitable suspicion that Epstein deliberate-ly put wordsinMulrain'smouth and manipulated Mul-rain into saying and doing things that would justify hisouster 42Whether or not such a scheme existed, andwhether or not that was the Respondent's objective,proof thereof is lacking.Both the General Counsel's presentation and that ofthe Respondent have their sticking points, but both arealso possessed of an inherent plausibility. Nevertheless,of the two, the General Counsel'scaseisby far theweaker.The burden of proof lies with the GeneralCounsel.He has not proven the allegations of the com-plaint respecting the Respondent's behavior toward Mul-rain by a preponderance of the evidence.The General Counsel has proved thatMulrain was en-gaged in concerted protected activity and was dis-charged after a series ofunpleasantconfrontations withmanagement.The Respondent has established largelythrough testimony not controverted by Mulrain or byany of the General Counsel's other witnesses, that Mul-rain,though a good worker, over the course of the 5-month period antedating his discharge behaved towardsupervisory personnelin anobnoxious and insubordinatemanner; that Mulrain was moved to the day shift, at hisown election, in the hope of restoring some tranquility inhis relations with management, that his attitude becameprogressivelymore insolent until he finally told the41 InSteinSeal Co,605 F 2d 703 (3d Cir 1979), enf denied of aBoard direction 237 NLRB 996 (1978), to reinstate an employee dis-charged for pressing a dispute with a supervisor after it had been settled,leading to heated argument42An employer cannot rely on an employee's indiscretion provokedby the employer as a basis for terminating the employmentLouisianaCouncil No 17,250 NLRB 880, 886 (1980) 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject director that his bitterness against the Companycould not be assuaged, and that his conduct at thesetimes did not constitute concerted protected activity.There is no evidence from which I can infer that Mul-rain's and Epstein's use of language (and they both usedthe same terms) should be interpreted in other than a lit-eral fashionOn the basis of careful study of the testimo-ny of all the persons who were present at the two meet-ings between Epstein and Mulrain, I find that Epstein'sreference to Mulrain's "bitterness" was not a euphemismfor "union activity."43I conclude from the evidence that Mulrain's insubordi-nation and his hostile attitude toward his employer,openly expressed and declared incurable by Mulrain him-self, at a point in time when he was not engaged in con-certed protected activity, were the two causes of his dis-missal, and he was therefore lawfully discharged 44 Ifind specifically, that theRespondent has not beenproved to have had union animus and lacked knowledgeof union organizational attempts prior toMay 14,1981.45 These findings are also pertinent in the cases ofsome of the other employees who claim to have beendiscriminatorily discharged,which are reviewed in thisdecision. In all of these cases, the observation is pertinentthat the Respondent convincingly demonstrated that thetrue reason for discharge was a deficiency in the employ-ee's performance, attitude, or discipline, which removesthe case from the operation of the remedial provisions ofthe Act.46E. The Alleged Transfer of Noel Creary to a LessDesirable Position and His Subsequent DischargeIt is allegedthatNoel Creary, who was employed bythe Respondent from September 11, 1980, to April 23,1981,was transferred to a less desirable position of em-ployment about December 1980 and was discharged onApril 23, 1981, because of his participation in the above-described incidents,arising outof the protest over light-ing conditions and the telephone curtailment, and be-cause the Respondent sought thereby to discourage em-ployees from engaging in concerted protected activities.Mulrain and Noel Creary have a situation which is dis-tinct from that of the other employees who were dis-charged, because they both actively expressed dissatisfac-49Recurrent reference to employees' attitudes as a basis for the Em-ployer's action may be found to be an allusion to their union sympathies,but such a finding must be grounded in all the circumstances of the caseSeePay 'N Save Foods,257 NLRB 1228, 1230 (1981)44Despite employees' right to engage in union activity, the Act "is nota shield protecting employees from their own misconduct or insubordina-tion "Guardian Ambulance Service,228 NLRB 1127, 1131 (1977)46 The result would not be different had union animus on the part ofthe Respondent been found to have existed InCentral Freight Lines,255NLRB 509, 5:J (1981), enfd 666 F2d 238 (5th Cir1982), the BoardstatedAlthough he was involved with the Union, Southerland did notthereby cloak himself with protection from discipline or dischargeRespondent'sunion animusis readily apparent from this record, butthis does not mean that it cannot discharge a union adherent so longas the discharge was not based on the adherent's union activity It isnot for the Board to substitute its judgment for that of an employerin deciding what are good or bad reasons for discharge46Wright Line,251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981)tion with certain working conditions to management, andopenly and obviously supported each other in actions orpositions taken against management Both Mulrain andCreary protested what they considered to be inadequatelighting conditions.When Mulrain protested the curtail-ment of telephone privileges and was suspended for thenight of April 21, Creary showed support by accompa-nying him to the elevator He also permitted himself tobe identified as a "witness" for Mulrain in connectionwith the acknowledgement of the warning to him whichLeonti wanted to procure from Mulrain on April 23.Creary's testimony relating to the changes in his jobswas asfollows-He workedasMulratn's assistant in thegridding department from December 1980 to February1981, when he was assigned to ad quality control. At thetime of his discharge he was workingin adand pagemakeup He had been transferred to that position in Feb-ruary, at which time Leonti told him thatmanagementwas dissatisfied with his attendance record and his atti-tude in regard to the lighting situation and would consid-er letting him go, except that his work was good, so theywere considering keeping him, but not in the griddingsection.He would be moved out of the gridding sectionand put in for a $30 raise at the end of a 6-month periodand he would also be considered for ad quality controlposition and promotion, but never back to the griddingsectionI find thisto be an inconsistentand tangled narrativewhich I cannot credit, and whichis, inany event, thor-oughly refuted by Epstein's testimony Epstein testifiedthat after the December 1980 lighting incident neitherCreary nor Mulrain was transferred to a less desirableposition and no action was taken against either one ofthem on account of their protest Epstein furnished testi-mony, which was never contradicted, to the effect thatad andpagemakeup quality control positions are not lessdesirablepositionsthan gridding; all are production de-partment functions; and Creary's changes of position in-volved no change in pay, benefits, or conditions of em-ployment.Epstein also pointed out that no griddingwork is done in March and that the persons normally in-volved in it consequently are shifted to work on ad pas-teup.Creary's testimony abouthis dismissalrelates it direct-ly to his show of solidarity with Mulrain. Creary seemsto have been anticipating trouble. When Mulrain arrivedat work on April 23, Creary told him that if Mulrain wascalled into a conference he should feel free to ask Crearyin as a witness.Mulrainwas called into a conferenceabout 7 p.m and later told Creary that he had advisedLeonti that Creary waswillingto come inas a witness,but permissionto bring Creary into the conference hadbeen refused Immediately after the conclusion of hisconference with Mulrain, Leonti summoned Creary intoa conference with him and Lugman Magied to remindhim that they had spoken to him about his production,but it had not improved. Creary testified that Leontistated that Creary had said on the earlier occasion thathe would not do more than 10 pages a night, and thoughCreary denied having made such a statement, Leonti VOLTINFORMATION SCIENCESproceeded to say that he was sorry but they would haveto terminate him.It is not contended that Creary was discharged for ac-tivities directly in support of Local 51, and, in fact, in re-sponse to a question from the Respondent's counsel,Creary conceded that he actually had had no direct in-volvement with any union prior to his discharge, thoughhe had discussed union activity generally with Mulrainor Selden in December or January during lunch and hadindicated willingness, to talk to a union official, and haddiscussed the possibility of organizing a union with otheremployees at Volt, including Curt Thomas, Josh Pryce,Ned Torres, and Paula Hill. However, he testified thatno supervisors were present or in a position to overhearany of these conversations, he was never threatened withreprisals by any supervisor for joining a union, he nevermentioned a union to any supervisor, and no supervisorever mentioned a union to him He first met John Gur-rieri, the business representative for Local 51, some timeinApril or May after he was fired.The explanation offered by the Respondent forCreary's discharge47 is that Leonti terminated him onApril 23 "because he felt Creary was deliberately deliv-ering unsatisfactory performance " The separation reportprepared by Leonti in conformity with standard compa-ny practice listed, as the reasons, "deliberately unsatisfac-toryperformance,""unsatisfactoryperformance/notqualified," and "work volume was not sufficient."According to Leonti, the problem started whenCreary was put in for a raise and the amount of the raisewas cut down. In March 1981 Creary's record under-went the normal 6-month review given to all new em-ployees. Leonti put him in for an increase of $30, whichwas cut to $20 because of his poor attendance record.His lateness was not a matter of dispute. Creary conced-ed frequent latenesses.Before the review, Creary's rate of production in adquality control was 15 pages per day. That was fourpages lessthan what Leonti definedas the "norm."Afterthe pay increase, it dropped to 10 pages. Leonti ques-tioned Creary about the decline and Creary respondedthat (1) the work he did was the work he was able to do,and (2) he was dissatisfied with his raise. He also said hewas tired of hearing criticism of his work.None of this is controverted by Creary He concededthat he had been called into a conference about his pro-duction in February and that the transfer to ad qualitycontrol was a promotion, and that events in the course ofa few weeks followed a sequence consisting of the con-versation, the increase, and the promotion to ad qualitycontrolHe had worked in ad quality control for only aweek or two, when he complained to Leonti thatMagied was accusing him of errors which he had notmade. He was then reassigned to work on page makeup,ad makeup, PMTs, and cutting the amberliths. He testi-fied that there were no further discussions about hiswork with Leonti or anyone else and no discussion of hisattendance untilApril 20, except for occasions whenLeonti praised his work. He did not recall any discussioninJanuary about his attendanceHe conceded that41 The Respondent's Posthearing Br, p 61329Leonti had mentioned that his attendance was not satis-factory when an affidavit he had furnished to the Boardwas called to his attention, in which he stated, "Aboutone week later in mid-January, I was called into a meet-ingwithMagied and Leonti in the conferenceroom. .Leonti mentioned that he was unhappy withmy attendance record and that they were dissatisfiedwith my attitude regarding the lighting situation." Theevidence also establishes that in early March on his 6months' review,when he received the $20 increase,Leonti told him that upper management still was not sat-isfiedwith his attendance and chose to give him a $20increase instead of $30 for that reason. Actually, Crearyhad come closer to dismissal at that time than he real-ized.Epstein testified that he discussed Creary's workwith Leonti and Gallarello at the 6 months' review andthey informed him they were not satisfied with the quan-tity of work that he was producing. It was way beloweveryone else's. They were also having problems withhis lateness and absentee record. It was Epstein's feelingat the time that Creary should not be given any raise butshould be terminated They convinced him that Crearyshould he given less than the full normal raise, in thehope that it would spur him to do better work. He wasgiven a $20 increase Epstein followed up by askingLeonti and Gallarello how Creary was doing and was in-formed that matters had gotten worse and his productionreduced even more. Epstein directed them to giveCreary 2 more weeks at the outside and terminate him ifthere was no inqrovement.Leonti testified that a month or two before Creary'stermination an announcement had been made in the pro-duction department that 20 pages would be consideredan acceptable average day's production, and that onApril 20 he had called Creary to task for producing only10 pages and had warned him that if his production didnot increase they would consider letting him go. In histestimony, Creary denied having said that he could notdo more than he was doing or that he could not producemore than 10 pages a night. He testified that he promisedto continue working on his production He also assertedthat in fact he had not been producing only 10 pages anightCreary testified that at the time of his dismissal he in-dicated to them that he had anticipated their action, thathe told them that he "realized that this was their compa-ny and that they were going to do whatever theypleased, wrong or right, and then I asked him if that wasthe extent of the discussion. They said yes and I got upandleft "The foregoing description of a bitterand antagonisticmeeting issomewhat different from the version of thediscussionwhich Creary gavein anaffidavit furnished toa Board investigator on May 15, 1981. At page 12 of thataffidavit he stated that he told Leonti and Magied he re-alized he was being fairly treated. He testified that thatstatement in the affidavit is a misquotation and that if hehad noticed the statement before he signed it he wouldhave corrected it. I do not find this explanation persua-sive in view of the fact that he corrected and initialedother statements in the affidavit 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence, discussed in connection with Mulram'ssituation,of union animus,sufficiently colors the dis-charge of Creary following his open support of Mulrainand history of engagement in protected activities to war-rant a finding that the General Counsel has made out aprima facie case.It is a flimsy case,however, and evaporates in the faceof the testimony,almostuncontroverted, that Creary'swork performance was deficient;that he was warnedthat he would be discharged if it did not improve; that itdeteriorated instead of improving;and that for thisreason,as well as because of his chronic tardiness, aboutwhich he had also been warned,he was fired The factthat he received a pay raise does not alter the picture, inview of the fact that the raise was part of an ongoinggeneral program of review of the performance of all newemployees and was explained as being given in the hopeof encouraging improved performance.The fact that theraisewas less than the customary amount lends credenceto the Respondent's contention that there existed a long-standing dissatisfaction with Creary'swork.Accordingly,Ifind that no violation of the Act hasbeen proven with respect to Creary.V. THE CHALLENGED BALLOTSA. The Union's Challenges to Allegedly SupervisoryEmployeesThe Union challenged ballots cast by three employees,Robert Porter, Frank Giordano,and Luqman Magied, onthe ground that they were supervisory employees .4 ' Thestate of the evidence leads me to conclude that Porternever had such status, that at times Magied may havehad it,and that at times Giordano certainly had it, butthat none of them had it at the times which are crucial inthese proceedings.All of themare unquestionably em-ployees who have shown a special loyalty to the Re-spondent and who, through the election period, havebeen entrusted with responsibilities as leads.However, ithas not been established by a preponderance of the evi-dence that they possessed supervisory status within themeaning of Section 2(11) of the Act on September 3,1981, or at any time following the abolition of the nightshift on June 15, 1981.49 The situation in this case is thatcontemplated inUnited States Gypsum Co.,118NLRBThe question whether particular individuals in agiven case are supervisors within the meaning ofSection 2(11) of the Act must be resolved upon ex-amination of all the evidence in the case. Concluso-ry statements that the individuals can "effectively48 On failure of the Charging Party to present a witness who had beenexpected to testify specifically with respect to Porter's supervisory status,the Respondent moved to dismiss the challenge of Porter's ballotTheCharging Party's argument was that Mulram had testified as to Porterbeing a supervisor and that while it was not the strongest possible case itwas enough to make a prima facie case Accordingly,themotion wasdenied and the question was left for consideration on the entire record49 "The determination of who is a supervisor is a fact question and amatter of practical application by the Board to the infinite gradations ofauthority within a particular industry "NLRB v Broyhill Co,514 F 2d655, 658(8th Cir 1975),enfg 210 NLRB 288 (1974)recommend"changes in the status of employees andthat they "exercise independent judgment"and [sic]do not establish supervisory authority.Such expres-sions arewords of art reflectinglegal conclusions,but they are not evidence which assists in the reso-lution of disputed supervisory authority.It is alsonecessary to note that Congress,indefining theterm"supervisor,"did not include"employees withminor supervisory duties." Congress"distinguishedbetween straw bosses,leadmen,set-upmen, andotherminor supervisory employees,on the onehand, and the supervisor vested with such genuinemanagement prerogatives as the right to hire or fire,discipline,or make effective recommendations withrespect to such acts."1.Robert PorterThe objection to Porter's ballot is based on testimonyby Mulrain that Porter was his supervisor and assignedwork to him. Mulrain's testimony is contradicted bymore precise and knowledgable testimony by AlanSchmalenberger,the supervisor of the camera depart-ment and by testimony from Porter himself. Their testi-mony is to the effect that Porter is a self-taught techni-cian,who services the camera equipment.His knowledgeof the equipment is so extensive that he is regarded as atechnical adviser and renders assistance to other person-nel in the department when they have problems with theequipment.For the most part, however, his duties aresimilar to those of the other personnel in the camera de-partment.His working conditions and benefits are thesame as those of the other employees.He is paid on anhourly basis.He appears to have had no disciplinary au-thority.During the hearing,the fact that he once sus-pended an employee was cited as evidence of superviso-ry status,but the circumstances of that action clearlywere such that he exercised no independent discretionand merely carried out instructions from someone else.He testified that he had authority to direct the employeesto assist him, but the context of his testimony made itclear that this authority related to situations in whichheavy machinery had to be repositioned so that he couldwork on it. If the authority to summon such help consti-tutes supervisory authority,then it is a transient, occa-sional,and exceptional instance which does not amountto the kind of assignment of work and direction contem-plated by Section 2(11) of the Act and is entirely consist-ent with his status as a lead.As ofSeptember 3, Porter'sprimary duties were toassist if there were problems with any of the equipment.He was the technical man,reporting to Alan Schmalen-berger, the supervisor,and was consulted prior to callingin a service man. When he was not working with theequipment,he performed other normal camera depart-ment functions such as running the camera,opaquing,stripping,contracting,and motor work,allof which arefunctions routinely performed by the other camerapeople Porter is paid in excess of $9 an hour His salaryconsists of his basic pay together with annual increasesand numerous merit increases which he has receivedover the years. Porter turned down an opportunity to be VOLTINFORMATION SCIENCESappointed supervisor in the camera department. He has aspeech impediment and seeks to avoid any responsibilityfor dealing extensively with other personnel. He does notlike to give directions and just prefers doing his work asa camera person Epstein testified that he made Porter alead because he wanted to give him some recognition.The mere fact that Porter trained other workers, actedas a "troubleshooter," and handled problems relating tothe machinery falls short of meeting the requirements ofSection 2(11) of the Act 50 The fact that managementmight consider Porter to be an extraordinary workerdoes not mean either that they considered him to be asupervisor or that he in fact acted as supervisor.The circumstances of Porter's employment are clearlyinsufficient to require that he be regarded as a supervi-sor.2.Frank Giordano and Lugman MagiedFrank Giordano and Luqman Magied were leads, andas such passed on supervisors' orders, reviewed employ-ees'work, and did some preliminary interviewing of jobapplicants.They were conduits for the work, routing itthrough established procedures. None of these activitieschanged their status from that of leads to that of supervi-sors 51Their participation in the hiring process was in a non-discretionary capacity.When they interviewed appli-cants, they turned in their information to the departmen-tal supervisor,who cleared the hiring with Epstein orMuccio It appears that in many cases the supervisors didsome independent investigation as well Both Creary andPryce were interviewed by Magied (Creary on Septem-ber 9, 1980, and Pryce on December 16, 1980). In theirtestimony, both men asserted that they were hired byMagied, but they conceded that after they were inter-viewed there was a lapse of time, after which he contact-ed them and told them that they were hired. The factthat he did not hire them immediately at or after theinterview and the fact that there was a lapse of time sup-port the Respondent's version of its hiring procedureTherefore, the extent to which Magied or Giordanoparticipated in the hiring process was insufficient to re-quire an inference that they possessed supervisory au-thority,The evidence amply supports an inference that at cer-tain timesduring the existence of the night shift they hadauthority effectively to recommend certain action, suchas hiring, firing, and disciplinary action.Unquestionably, therewere numerousinstances inwhich they exercised supervisory functions. This was es-pecially true in the case of Giordano, who worked thenight shift for a period of time at the production depart-ment supervisor's specific request, in order to improvethe operation of the night shift in that department TheRespondent's counsel, in his posthearing brief, assertssoBallasEgg Products,121 NLRB 107, 108 (1958)51WestlakeUnited Corp,236 NLRB 1114 (1978) Their review of theemployees'work wasa normal partof their functionand did not makethem supervisorsBallasEgg Products,121 NLRB 107,108 (1958)331thatGiordano was a "minor supervisor" during thisperiod of time .52Noteworthy specificinstancesof such actions byMagied include his interviewing Noel Creary and, ac-cording to Creary, advising him at the interview that hewas hired, his statements to Creary that Creary shouldhave come to him in the first instance with his com-plaints about the lighting (which Greary asserted he hadin fact done); and his authorization to Pryce to leaveearly each morning to catch the 3 a.m. LongIsland Rail-road train. All of this testimony was denied by Magied.However, thereare inevidence formletterswhich wereissued to all new employees signed by Epstein whichtold the employee whichunit he was assigned to andwho his supervisor was. Pryce received one stating hewas assigned to the production department which identi-fiedMagied as the supervisor to whom he was responsi-blePryce also asserted that Magied "negotiated" salarywith him, but it is apparent from his testimony thatMagied did no more than detail it for him In any event,he was not hired at the interview and there is no hardevidence as to who actually made the decision to hirehim except that which is provided by the Respondent.There is also in evidence documentary proof thatMagied on one occasion suspended an employee.53IfMagied's case is borderline, Giordano's certainly isnot.He signed a "punctuality notice" addressed to Mul-rainas a production supervisor, from March 9, 1979, toJune 9, 1980, he worked temporarily on the night shift atthe Respondent's request, ironing out problems, duringwhich time he was given various supervisorytitles,Creary took gridding problems to Giordano whenMagied could not help him; according to GregoryWaite, Giordano interviewed him and hired him; one ofEpstein's letters for new employees identified Giordanoas supervisor, he prepared a check list and noted hisname onthe bottom as production supervisor; and, in-controvertibly,he fired an employeenamed StevenHurst on September 13, 1979.However, the evidence establishes that with the end ofthe night shift, matters changed considerably, and bothlogic and common sense indicate that there should havebeen changes. Magied and Giordano, as of September 3,had for some time been employed as leads in the day sec-tion under well-established supervisorsGregory Waite,one of the alleged discriminatees, testified that afterGiordano became a daytime lead, he did not hire, fire,promote, or do any of the things supervisors do, he di-rected work to the extent of assigning it and checking itformistakesWaite explicitly recognized that Gallarellowas the only supervisor in the production departmentwhen the night-shift production personnel were absorbedinto themainoperation. On the day shift, only the real'Z The Respondent's posthearing brief 1353Testimony elicited from Porter and Leonti that in certain circum-titances, involsmg extreme misbehavior on the part of employees, theysuspended th,. employees fiorn duty does not, by reason of the isolatedand specialnatureof those circumstances, prove supervisorystatusSuchsituationsbasically involve devolution of authorityon the senior employ-ee presentat a momentof crisis 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors used the title and exercised the authority ofsupervisors.What the evidence adds up to is that Giordano andMagied were leads who, in numerous instances duringthe course of the time they worked on the night shift,acted like supervisors. As leads, they were supposed toperform certain functions under the direction of the de-partmental supervisors: distribute work, call employees'attention to mistakes, report problems with personnel orwith the work, refer grievances to supervisors, and makerecommendations respecting transfers, disciplinary ac-tions, and promotions of employees In order to performtheirwork, they enjoyed certain accoutrements, such asdesks instead of worktables. Magied took his breaks atdifferent times than the other employees, but this was forthe purpose of expediting the workflow. The salaries ofMagied and Giordano differed from those of other em-ployees only to the extent that they reflected the lengthsof their respective periods of service, merit increaseswhich the Respondent had granted from time to time,and special pay allowances, as when Giordano, hired asa daytime worker, agreed at the Respondent's request towork for a period of time on the night shift.While on the night shift both Giordano and Magiedseem to have been permitted to become sufficiently con-fused to regard themselves as actually being supervisors.They can easily be forgiven for this, since Epstein wascalling them supervisors.According to Epstein, hestraightened matters out in a meeting which he called ofall supervisors and leads in the early summer of 1980. Atthe meeting he explained who were leads and who weresupervisors.He told Magied, for instance, that Magiedwas a lead, but, since he had been calling himself a su-pervisor and had utilized a form which he had signed as"Production Supervisor," he could continue using thattitle so far as the employees on the night shift were con-cerned. Epstein asserted that he did this to avoid embar-rassment to Magied.It is beyond serious argument that on the night shiftboth Giordano and Magied assumed or were investedwith certain significant indicia of supervisory authority,including permission to use the title itself. They were re-ferred to as supervisors, in writing, by no less a person-age than the project director. The employees' perceptionof them as such is readily understandable while the con-ditions of the night shift existed.There is no evidence, however, that either the real orapparent bestowal of such authority upon them by man-agement survived their transfer to the day section whenthe night shift was abolished on June 15. The entire op-eration then came under the oversight of the actual su-pervisors and Giordano and Magied functioned as leadsonce more. (Giordano had actually been functioning thatway since his return to the day section on June 9, 1980.)The fact that Giordano and Magied, or either of them,had once had supervisory status or had been permitted tobe perceived as having such status, would not precludeeither one of them from being counted in the unit andfrom voting once they resumed their positions as leads.5464The fact that an employer may have put someone in a position ofresponsibility to an extent which would identify him with managementThere is not a single piece of evidence which wouldtend to establish that, as of the crucial dates, GiordanoorMagied had supervisory authority or acted in suchfashion as to suggest that they did. The Respondent cor-rectly points out that the mere fact that Giordano told ajob applicant who was a former employee to fill out anapplication form does not indicate that he played a roleinhiring that person.55 In fact, Epstein had alreadymade the decision to rehire the man without an inter-view, since none was needed.Furthermore, I doubt that there was any likelihoodthat after the night-shift employees were absorbed intothe regular daytime operation there could have been anyconfusion in their minds as to the status of Giordano andMagied. The General Counsel contends that the employ-ees continued to be under the impression that they weresupervisors because no announcement was made of thetermination of such status after the night shift ended. Inthe circumstances which then obtained, such an an-nouncement would have been superfluous.When theentire staff was united in the daytime operation, the re-alignment of the work positions of Magied, Giordano,and Leonti, and the presence of the actual supervisors,such as Gallarello, during the daytime working hours,made the unwarranted assumption of authority and titlesby Giordano and Magied impossible. There was no ne-cessity for an explicit pronouncement that persons whohad been permitted to continue calling themselves super-visors on the night shift were no longer permitted to doso.B. The Respondent's Challenges to Employees' Votes1.Sheila CopperThe Respondent challenged the ballot cast by SheilaCopper on the ground that, in accordance with estab-lished company policy, her status had been changedfrom that of a full-time employee to that of a temporaryemployee This is claimed to have occurred in July whenshe gave the Respondent notice of her intention to go toschool in September. The General Counsel and theUnion disputed the existence of any such policy at thattime.When Copper began working for Volt she was not astudent. She was referred by the unemployment divisionof the New York State Department of Labor. She madeher decision to start school sometime after beginningwork at Volt and notified Richard O'Connor, her super-visor.Their testimonyis in agreementthat she told himshe would beleaving inSeptember to go to school (hetestified she said she was "returning" to school); heasked her to give him something in writing, which shenever did; but in August she arranged with him to take 2and which would lead employees to understand that he spoke for man-agement, may render management responsible for his actions within thearea of ostensible authority,but is not dispositive of the issueof whetherhe is a supervisor within the meaning of the ActHanover Concrete Co,241NLRB 936, 939 (1979), see alsoHiggins, Inc,IllNLRB 797, 799(1955),National Dairies Products Corp,121NLRB 1277, 1279 (1958),Ryan Aeronautical Co,132 NLRB 1160, 1166, 1167 (1961)55Participation in recruitment process does not confer supervisorystatusGreat Northern Paper Co,171NLRB 824 (1968) VOLTINFORMATION SCIENCESdays' vacation in September, and he helped her fix thedates by sitting down with her with a calendarThe Respondent attempted to prove the existence ofthe policy, under which her status changed, through thetestimony of Leonti and O'Connor. Leonti testified thatitwas company policy to place persons returning toschool on temporary employment status from the timethat they give noticeAccording to Leonti, he firstlearned of the existence of such a policy some 2-1/2years before the hearingHis testimony on this pointseemed to me to be highly unsure He interpreted theeffect of such change of status as meaning that the em-ployee stopped accruing vacation leave timeHowever, Copper's pay remained the same and it ap-peared that the leave time which she was selecting, withthe help of O'Connor, took into account time which ac-crued during the remaining period of her employmentafter the date of her first notice to O'Connor. Thiswould not be surprising, since the existence of the policyseems to have been news to O'Connor. He testified thathe first became aware of the policy in 1980, but he wasreferring to a company policy which provided that itonly applied to employees initially hired on a temporarybasis.His testimony clearly showed the need for improv-isation in what was for him a new or unexpected situa-tion: the departure of a permanent employee for schoolWhen Copper first advised him that she was leaving, heconferred with Muccio, and testified that she told himthatCopper would be on temporary status as of then.That did not stop him from sitting down with a calendarto figure her leave time accrued to the approximate timeof her anticipated departure.The Respondent's counsel conceded that no writtenstatement of this policy existed. This is remarkable whenconsidered in the light of the Respondent's proclivity forfiling and preserving all kinds of self-serving memorandaO'Connor's testimony conveyed the distinct impressionthat this policy was a well-kept secret Leonti's testimo-ny on this point lacked the certitude and conviction withwhich he had testified respecting other matters and Ifound it unconvincing, especially inasmuch as he andO'Connor seemed to disagree as to whether leavestopped accruing. Accordingly, I find that the existenceof such a company policy, prior to the time SheilaCopper gave notice of her intention to leave, was not es-tablishedEven if it had been, however, she would havebeen eligible to voteIt is well settled that an employee is eligible to vote ina union election if he has worked throughout the eligibil-ity period, regardless of whether he intends to quit im-mediately thereafter to return to school. It makes no dif-ference whether or not such intention is announced priorto the election.56 In the present case, there is no questionthatCopper was hired as and worked as a permanentemployee until she announced her intention to attendschool. She was not a student returning to school. Sheentered the employment on a permanent basisAll of the cases relied on by the Respondent as requir-ing a determination of ineligibility are inapplicable to56Computed Time Corp,228 NLRB 1243, 1250-51 (1977), modified587 F 2d 790 (5th Cir 1979)333these circumstances,as they related to students whowere hired on a temporary basisPacific Tile Co.,137NLRB 1358(1962), excluded students employed duringsummer vacation periods from the bargaining unit be-cause they were temporary employees The case express-ly held that further factual investigation was required inthe case of two students,one of whom did not quit, butat the end of the summer went on the night shift as aregular part-time employee and one of whom had not in-tended to return to school at all but had changed hismind and quit the job after he had been granted a schol-arship.Agar PackingCorp,62NLRB 358 (1945), ex-pressly held that students who intended to continue theiremployment after the end of the vacation period wereentitled to one vote and only those who intended toreturn to school wereineligible.BannonMills,146NLRB 611 (1964),involved students who were hired inJune and left to return to school in late August and earlySeptember.I also disagree with the Respondent's contention thatthe challenge to Copper'sballot is presumptively validsince there is no unfair labor practice charge pending onher behalf.Counsel's reliance onStainlessWelded Prod-ucts,104 NLRB 204 (1953),ismisplaced.That case heldthat, in the absence of an unfair labor practice, an em-ployee who claimed to have been discharged on accountof union activitieswas presumed to have been dis-charged for cause, and thus the challenge to his ballotwas sustained.That is not this case.Copper was not dis-charged,but left voluntarily and, as noted, the presump-tion in the case relied on by the Respondent related tothe propriety of the dischargeAccordingly,the challenge to her ballot is overruled2Diana WelcomeThe circumstances surrounding the termination ofDianaWelcome's employment have already been re-viewed and it has been concluded that it has not beenproved by a preponderance of the evidence that she wasdischarged because of union activities or sympathies. Theeligibilityof employees on maternity or sick leave tovote in an election is circumscribed by the qualificationthat they not have quit or been discharged.57My findings regarding the circumstances of the termi-nation of her employment are also dispositive of the issueof the date her employment ended. Since she is deemedto have quit by reason of her failure to return to workupon the expiration of her authorized leave, the due dateof her return is the date she ceased to be an employee.That date was September 1, 2 days before the election.Accordingly, the challenge to her ballot is sustained3.Pryce, Henry, Torres, and WaiteJosh Pryce, Denis Henry, Edgar Torres, and GregoryWaite were all discharged prior to the election, as fol-lows.57AmericanMotors Corp,206 NLRB 287, 291 (1973), (an employeewho did not return to work within time limit set by employer's rules fol-lowing absence on approved leave was held to have quit work) 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDPryceJuly 6HenryAugust 14TorresAugust 18WaiteAugust 25I have concluded, on the basis of my review of all ofthe evidence relating to the circumstances under whichtheywere discharged, that the General Counsel hasfailed to establish that they had been discharged in viola-tion of the Act. I further concluded that the Respondenthad made an effective presentation that in each case thedischarge had occurred for valid business reasons andnot in violation of the Act. Consequently, at the time ofthe election, none of these parties had employee statusand none of them were eligible to vote in the election.The challenges by the Respondent to their ballots musttherefore be sustained.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act3.The Respondent has not engaged in the unfair laborpractices alleged in the consolidated complaint herein.4Prior to the election held on September 3, 1981,Josh Pryce, Denis Henry, Edgar Torres, and GregoryWaite, full-time employees of the Respondent, were law-fully discharged by the Respondent and were not eligibleto vote in the election. Their challenged ballots shouldnot be opened and should not be counted.5.Prior to the election held on September 3, 1981,DianaWelcome voluntarily quit her job with the Re-spondent and was not eligible to vote in the election.Her challenged ballot should not be opened and shouldnot be counted6.At the time of the election held on September 3,1981, Sheila Copper was a regular full-time employeewhose status as such was unaffected by the fact that shehad given the Respondent notice of her intention toleave the Respondent's employ some time after Septem-ber 3 to attend school full time. She was eligible to votein the election and her ballot should be opened andcounted.7.At the time of the election held on September 3,1981,Robert Porter, Frank Giordano, and LuqmanMagied were employees of the Respondent who did nothave supervisory status within the meaning of Section2(11) of the Act. They were eligible to vote in the elec-tion and their ballots should be opened and counted.THE REMEDYItwill be recommended that an Order be made dis-missing the consolidated complaint except with respectto the representation case. It will be recommended thatthe consolidated representation case be returned to theRegional Director with the direction to open and countfour of the nine challenged ballots- to wit: those of eligi-ble employees Robert Porter, Frank Giordano, LuqmanMagied, and Sheila Cooper and, if the four additionalballots give the Union a majority of the total vote, tocertify the Union as the exclusive bargaining representa-tive of the bargaining unit, and with the further directionthat in the event that after the additional four ballotshave been counted the Union has less than a majority ofthe total vote, the Regional Director shall certify the re-sults of the electionOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed58ORDERThe consolidated complaint herein is dismissed insofaras it alleges violations of the Act not found herein.IT IS ORDERED with respect to the election conductedin Case 2-RC-19116 on September 3, 1981, that the chal-lenges to the ballots cast by Robert Porter, Frank Gior-dano, Luqman Magied, and Sheila Copper be overruled,and that the challenges to the ballots cast by Diana Wel-come, Josh Pryce, Denis Henry, Edgar Torres, andGregory Waite be sustained.DIRECTIONIt is directed that the Regional Director for Region 2shall open and count the ballots cast by Robert Porter,Frank Giordano, Luqman Magied, and Sheila Copper inthe election conducted in Case 2-RC-19116 on Septem-ber 3, 1981, and prepare and cause to be served on theparties a revised tally of ballots. If the revised tally re-veals that the Petitioner has received a majority of thevalid ballots cast, the Regional Director shall issue aCertification of Representative. However, if the revisedtally shows that Petitioner has not received a majority ofthe valid ballots cast, the Regional Director shall issue aCertification of Results of Election.58 Ifno exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objectionsto themshall be deemed waived for all pur-poses